 



Exhibit 10.10

 

CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

MASTER SERVICES AGREEMENT

 

BETWEEN

 

HUGHES NETWORK SYSTEMS, LLC

 

AND

 

ROW 44, INC.

 

DRAFT

 

 

 

 

MASTER SERVICES AGREEMENT

 

This Agreement is entered into and made effective as of this _____ day of
___________ 2007, (the “Effective Date”) by and between Row 44, Inc., with
offices at 31280 Oak Crest Drive, Suite #5, Westlake Village, CA 91361
(“Customer” or “Row 44”), and Hughes Network Systems, L.L.C., having its
principal offices at 11717 Exploration Lane, Germantown, MD 20876 (“HNS”).

 

WHEREAS, the parties hereto entered into that certain Satellite Delivery and
Services Agreement on or about September 9, 2004, as amended by that certain
Amendment No. 1 effective as of September 30, 2005 (collectively, the “Original
Agreement”);

 

WHEREAS, the Original Agreement contemplated that the parties would enter into a
further agreement for the provision by HNS of certain equipment to be used in
connection with Customer’s deployment of a communication system for Internet
connectivity on aircraft (the “System”);

 

WHEREAS, the Original Agreement contemplated that HNS would be paid for said
equipment and services in accordance with a formula therein specified;

 

WHEREAS, the parties have agreed, in a certain Development Services Agreement
heretofore entered into by each them on or about July 10, 2007, that the
platform to be utilized for the System would be the HNS’ HX Network, instead of
the architecture initially contemplated in the Original Agreement;

 

WHEREAS, the Parties further intend that the Original Agreement be revised to
provide, among other things, that the prices for the equipment and services to
be utilized in connection with the System be changed to the prices and payment
structure herein specified; and

 

WHEREAS, on even date herewith, the parties have executed a Master Purchase
Agreement covering Customer’s purchase of certain equipment to be used in
connection with Customer’s provision of the System; and

 

WHEREAS, the parties now desire to set forth the terms and conditions under
which HNS will provide certain services related to the System.

 

NOW THEREFORE, for and in consideration of the foregoing and of the mutual
premises hereinafter expressed, and intending to be legally bound hereby, it is
mutually agreed as follows:

 

1.          SCOPE OF SERVICES

 

During the Term (as defined), HNS will provide, and Customer will accept and pay
for, the services in accordance with and subject to the terms and conditions set
forth herein and Exhibits A, B and C attached hereto and incorporated herein
(which services are hereafter referred to as the “Services”).:

 

Exhibit A – Statement of Work

Exhibit B – Hub Operations, Maintenance and Technical Support Services

Exhibit C – Service Pricing and Payment Terms

 

 

 

 

During the Term, Customer may order additional Services subject to the terms
hereof, for the same at the prices set forth in this Agreement, including the
Exhibits hereto. Notwithstanding the foregoing, Customer acknowledges that
additional Space Segment Services will be subject to the availability of such
Space Segment capacity. In order to increase the likelihood that HNS will be
able to provide any such additional Space Segment capacity when such capacity is
required by Customer, the parties will establish a mutually acceptable
methodology for forecasting and ordering any additional space segment that may
be required by Customer. In addition, on a regular basis HNS will provide
Customer with its best estimate of the amount of Space Segment capacity
currently available and to anticipated to become available on any of the
satellites used by Customer.

 

In addition, from time to time, Customer may request HNS to provide certain
supplementary services for Customer, including supplementary maintenance and
repair services, which are outside the scope of the Services (“Demand
Services”). The parties will, prior to providing any Demand Services, develop
and mutually agree in writing upon the details regarding such services and the
associated pricing and commercial terms.

 

2.          TERM OF AGREEMENT

 

The term of this Agreement (“Term”) and the term of Services provided hereunder
will remain in effect for sixty (60) months (the “Initial Term”), unless
terminated earlier as provided herein. At the end of the Initial Term, the Term
will automatically renew for one additional, five (5) year period, unless
otherwise terminated by Row 44 giving written notice to HNS at least ninety (90)
days prior to the end of the Initial Term. At the end of the first additional
five (5) year period, the Term will then automatically renew an additional five
(5) year period, unless otherwise terminated by either party giving written
notice of the other at least ninety (90) days prior to the end of the then
current Term (each extended five (5) year period a “Renewal Term”). The Initial
Term and Renewal Terms are referred to in this Agreement as the “Term” of this
Agreement.

 

2A.          EXCLUSIVITY

 

a.***

 

b.***

 

c.***

 

i.***

ii.***

 

D.***

 

E.Notification; Cure. In the event HNS believes Row 44 has failed to meet the
applicable exclusivity metric for any given period set forth in this section,
HNS will provide written notice of the same to Row 44 and Row 44 shall
thereafter have 60 days to make a cash payment to HNS in the amount of such
shortfall.

 



 



*** Confidential treatment requested.

 

 

 

 

F No Assignment of Exclusivity Right. HNS’ exclusivity obligation, as herein
specified, shall be personal to Customer itself, and shall not extend to any
successors or assigns of Customer, without the prior consent of HNS, except that
in the event of any assignment which take place by virtue of the sale of all or
substantially all of the assets of Row 44, HNS will not unreasonably withhold
its consent to such assignment.

 

G.***

 

3.          ASSIGNMENTS

 

Except for (i) assignment to a successor who acquires substantially all of the
assets and business of HNS or Customer, (ii) assignment to a subsidiary company,
parent company, or subsidiary of parent company, or (iii) assignment, pledge, or
transfer by HNS of any interest in any payments to be received by HNS hereunder,
neither party hereto may assign this Agreement or any portion hereof without the
prior written consent of the other, which consent shall not be unreasonably
withheld or delayed. Any assignment permitted hereunder, or otherwise agreed to
by the other party hereto will not relieve the assigning party of any
obligations with respect to any covenant, condition, or obligation required to
be performed by the assigning party under this Agreement.

 

4.          PRICE AND PAYMENT TERMS

 

A.The prices for the Services to be provided hereunder (“Charges”) are set forth
in Exhibit C.

 

B.The prices for the Services to be provided hereunder as set forth in Exhibit
C, except for the price of Space Segment shall be fixed for the Initial Term. In
respect of Space Segment, the price in Exhibit C for Customer’s initial order of
Space Segment shall be fixed for the Initial Term. In the event that Customer
requires additional Space Segment, or Space Segment on a different satellite,
Customer shall advise HNS of the scope of its requirement as soon as possible.
Subject to the terms described in Section 1 above, HNS will procure additional
Space Segment on behalf of Customer per Customer’s order at mutually agreed
Space Segment pricing.

 

C.The Services Charges provided for in this Agreement are exclusive of the
following taxes and charges with respect to the Services or Equipment provided
hereunder: (i) any present or future Federal, State, or local excise, sales, or
use taxes; (ii) any other present or future excise, sales or use tax, or other
charge or assessment upon or measured by the gross receipts from the
transactions provided in this Agreement or any allocated portion thereof or by
the gross value of the Services and other materials provided hereunder,
including but not limited to a Universal Service Fund charge; and (iii) any
present or future property, inventory, or value-added tax or similar charge.
Customer will pay and discharge, either directly to the governmental agency or
as billed by HNS, the foregoing taxes and charges and all assessments, and other
taxes with respect to the transactions provided in this Agreement and all
Services provided hereunder (excluding any Federal, state, local or foreign
income taxes, or any tax on gross receipts or gross revenue which is in the
nature of an income tax, or any franchise, net worth or capital taxes, imposed
upon HNS).

 



 

*** Confidential treatment requested. 

 

 

 

  

D.HNS will invoice all recurring monthly Service Charges on a monthly basis.

 

E.Customer will pay all invoices submitted hereunder in accordance with the
payment terms set forth in Exhibit C. In the even t no such payment terms are
described in said Exhibit C, in respect of other Services being provided to
Customer, Customer will pay such invoices net thirty (30) days days from the
date of invoice. Customer agrees to pay on demand a late payment charge on any
amount that is not received by the due date for such payment, at an annual rate
of the lesser of (i) the current prime rate (or equivalent), as last quoted by
The Wall Street Journal prior to the due date of the payment, plus two percent
(2%), or (ii) the maximum rate allowed by applicable law. Any invoice not
disputed by Customer in writing within 120 days after issuance shall be deemed
valid and shall not be subject to dispute.

 

5.          LICENSE OF SOFTWARE

 

A.Customer acknowledges that any software supplied by HNS to Customer is subject
to the proprietary rights of HNS and/or HNS' vendor(s) (the “Licensor(s)”)
Customer acknowledges that that any software licensed hereunder was developed
using HNS’ and its Licensor’s typical commercial practices, and not in
anticipation of Customer’s particular aircraft-based application. Except for the
licenses granted herein, HNS or its Licensor(s), as the case may be, will retain
all right, title and interest in the Software. Customer acknowledges that it may
use the Software only pursuant to the terms of this Agreement.

 

B.Subject to Customer payment of the Charges specified herein, HNS hereby grants
to Customer and Customer hereby accepts from HNS a perpetual, irrevocable,
worldwide, nonexclusive license (or sublicense, as applicable) to use the
Software and associated documentation solely in the connection with the
Equipment provided hereunder, such license to commence upon delivery of the
Software and associated Equipment to Customer. Customer’s right to use Software
shall include the right to use multiple versions or releases of the Software, if
applicable (including any updates, “bug” fixes or enhancements).    



C.Except as permitted by this Article, Customer will not (i) alter, modify,
create derivative works of, or attempt to alter, modify, or create derivative
works of the Software or any part thereof, (ii) copy, duplicate, or permit
anyone else to copy or duplicate, any part of the Software, or (iii) create or
attempt to create, or permit others to create or attempt to create, by
decompiling, disassembling, reverse engineering or otherwise, the source
programs or any part thereof from the object programs or from other information
made available under this Agreement. Customer may at its own expense make one
copy of the object program for archive purposes.

 

 

 

 

6.          FORCE MAJEURE

 

Either party hereto shall be excused for delays or interruptions in the
performance of its obligations under this Agreement when such delays or
interruptions (i) are caused by the other party, or, (ii) except for the
exercise of due care, are otherwise beyond the reasonable control of such party,
including but not limited to war (whether or not actually declared), sabotage,
insurrection, rebellion, riot or other act of civil disobedience, act of a
public enemy, failure of or delay in transportation, any governmental act,
judicial action, priorities given U.S. Government procurements, labor dispute,
shortage of labor, fuel, raw material or machinery, fire, accident, explosion,
epidemic, quarantine, storm, flood, earthquake, or other Acts of God (“Force
Majeure”). The parties specifically agree that rain, snow or other ordinary
weather conditions (excluding tornadoes, hurricanes, and other major storms) do
not constitute Force Majeure conditions. If any such Force Majeure occurs, the
party affected by such Force Majeure shall use its best efforts to abate the
effect of such Force Majeure and restore compliance with the terms of this
Agreement as soon as possible. In that regard, during a Force Majeure, HNS shall
allocate production and deliveries of equipment to Customer on a basis no less
detrimental than any other customer of HNS similarly subject to such Force
Majeure; provided, that, HNS may give preferential treatment to allocating
equipment to the U.S. Government.. Customer may cancel any scheduled delivery
that has been excusably delayed for reason (ii) above for more than two (2)
months.

 

7.         LIMITED WARRANTIES ON SERVICES, DISCLAIMERS, PROCEDURES

 

A.Subject to the terms and conditions hereof, HNS warrants that all Services
will be performed in a professional and workmanlike manner and in accordance
with applicable specification, if any. In the event of any breach of the
foregoing warranty, HNS shall, at its option and expense in accordance with,
promptly reperform, repair or replace, or cause to be reperformed, repaired or
replaced, any Service that proves to have a defect.

 

B.Any reperformance, repair, replacement, amendment, or alteration will be
performed in accordance with HNS’ standard practices with respect to such
Services. .

 

C.Customer acknowledges and agrees that, except for the services performed in
connection with the Development Agreement (which services are warranted in
accordance with the terms of such Development Agreement), HNS has not evaluated
or certified the functionality of Customer’s antenna or associated equipment as
substitutes for the equipment typically provided by HNS for use with the Service
or evaluated the performance or capability of the same (or combination of such
antenna with any equipment or services provided by HNS) in connection with
Customer’s aeronautical application. HNS makes no representations regarding such
substituted equipment or such combination and the effect of the same on the
performance of the Service impacts the System or otherwise. Without limiting the
generality of the foregoing, HNS makes no representation regarding the fitness
for use of the Service in the System or Customer’s aeronautical application. In
addition, Customer has sole responsibility for any and all changes that may be
required to ensure fitness or use in Customer’s application and for obtaining
all necessary FAA, FCC and any other certifications that may be required for
flight qualification.

 

D.EXCEPT AS SPECIFICALLY SET FORTH HEREIN, HNS NEITHER MAKES NOR ASSUMES ANY
LIABILITY UNDER ANY WARRANTIES (WHETHER EXPRESS, IMPLIED, OR STATUTORY) ON OR
WITH RESPECT TO THE SERVICE, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
CONDITIONS OR WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

 

 

 

8.          PATENT AND COPYRIGHT INDEMNITY

 

A.Hughes warrants that, to the best of its knowledge, the Services, Software and
the Equipment will not infringe any patent, copyright, trademark, trade secret,
mask work right or other intellectual property right of any third party. If
Customer promptly notifies Hughes in writing of a third party claim against
Customer that any of the Equipment, Software or Service provided by Hughes
infringes a patent, copyright trade secret or other intellectual property right
of a third party, Hughes will indemnify, defend and hold Customer harmless with
respect to such claim at Hughes’ expense and will pay any costs or damages that
may be finally determined against Customer. In the event of any such claim, HNS
shall have the right to control the defense thereof and Customer shall provide
such reasonable assistance and information, at HNS’ expense, as HNS requests in
writing and as it is available to Customer.

 

B.Further, if any such item is, or in Hughes’ opinion is likely to be, held to
constitute an infringing product, Hughes shall at its expense and option either
(a) procure the right for Customer to continue using it, (b) replace it with a
non-infringing equivalent reasonably acceptable to Customer, (c) modify it to
make it non-infringing or (d), only if the remedies above are impracticable,
accept return of such item and, in addition to the indemnification obligations
above and such other rights and remedies of Customer available herein, refund to
Customer the fees paid for such item less a reasonable amount for Customer’s use
of the relevant item up to the time of return.

 

C.Notwithstanding the above, HNS will not be liable for any such damages or
costs attributable to claims resulting from (i) HNS' compliance with Customer’s
designs, specifications, or instructions, (ii) use of any item provided by HNS
in combination with products not supplied by HNS, to the extent the claim would
not have otherwise arisen but for such combined use, or (iii) a manufacturing or
other process carried out by or through Customer and utilizing any item provided
by HNS that constitutes either direct or contributory infringement of any patent
or other intellectual property right,. In addition, the exclusion from HNS’
intellectual property indemnity, as described in Section 9(e) of the Development
Services Agreement heretofore entered into by the parties, as said exclusion
applies to claims of infringement which would not have arisen but for such
development work, shall continue to apply. All such claims for which HNS has no
indemnity obligation are hereafter referred to as "Other Claims". Customer will
indemnify HNS from any and all losses, liabilities, damages and costs finally
awarded or agreed upon in any settlement of a claim for infringement of any
patent or intellectual property right in any suit resulting from Other Claims,
and from reasonable expenses incurred by HNS in defense of such suit if Customer
does not undertake the defense thereof.

 

D.The foregoing indemnity shall be Customer’s sole and exclusive remedy for any
patent and copyright infringement claims arising out of the use of the
Equipment, Software and documentation provided to Customer hereunder, and is in
lieu of any other indemnity or warranty, express or implied, with respect to
intellectual property.

 

 

 

 

9.          TERMS OF USE

 

Customer agrees to require its end users, or, if applicable, Customer agrees to
require its airline customer reseller of its service, to require their
respective end users to agree to terms and conditions relating to service to be
provided by Customer which terms are substantially similar to those set forth in
Attachment 1 to this Agreement.

 

10.          INDEMNIFICATION

 

Customer and HNS shall indemnify, defend and hold the other harmless from and
against any claims, demands, and causes of action asserted against the
indemnitee by any person (including, without limitation, HNS' and Customer's
employees, HNS' subcontractors and employees of such subcontractors or any third
party) for personal injury or death or for loss of or damage to property
resulting from the indemnitor's negligence or willful misconduct hereunder.
Where personal injury, death or loss of or damage to property is the result of
the joint negligence or willful misconduct of Customer and HNS, the indemnitor's
duty of indemnification shall be in proportion to its allocable share of joint
negligence or willful misconduct.

 

Customer shall indemnify, defend and hold HNS harmless from and against any
claims, demands, and causes of action asserted against the indemnitee by any
person (including, without limitation, any of Customer’s customers or any person
or entity that Customer permits to use the any service provided by Customer)
based on any claim in connection with: (i) the Service provided to any customer
of Customer (including end users or airlines) or the failure of Customer to
provide such Service; (ii) any material misrepresentation or material omission
made to by Customer regarding the Services or any service to be provided by
Customer; (iii) any claim by any customer of Customer arising from loss of
service due to the termination of this Agreement or any other reason; and (iv)
any violation by Customer of local, state or federal laws, rules and
regulations.

 

Each party’s indemnification obligation shall be contingent upon the indemnitee
giving prompt written notice to the indemnitor of any such claim, demand, or
cause of action and permitting the indemnitor to have sole control of the
defense thereof.

 

11.          INSURANCE.

 

A.Commencing not later than on the first installation by Customer on commercial
aircraft and thereafter during the Term, Customer shall obtain and maintain at
its own expense, and require its agents, subcontractors and representatives to
obtain and maintain at their own expense or at Customer’s expense, insurance of
the type and in the amounts set forth below:

 

iCommercial General Liability (“CGL”) coverage on an occurrence basis (not
claims made), with limits at least $20,000.000 per occurrence for bodily injury
and property damage, including coverage for liability arising from (i) premises;
(ii) operations; (iii) broad form property damage; (iv) personal injury; (v)
independent contractor's liability; and (vi) work performed by Customer.

 

iiExcess Liability coverage with respect to the CGL policy described above, in
an umbrella form and on an occurrence basis with limits of at least $20,000,000
per occurrence.

 

iiiProfessional Liability coverage with limits of at least $5,000,000 providing
coverage for claims arising out of the performance of Customer and its
subcontractors in providing or failing to provide the equipment and services to
its customers, airlines and end users, including, but not limited to, coverage
for errors and omissions caused by Customer’s or its subcontractor’s negligence
in the performance thereof.

 

 

 

 

B.Upon obtaining such insurance, Customer shall deliver certificates of
insurance in a form acceptable to HNS which evidence that Customer has the
insurance required by this Section. HNS shall be named as an “Additional
Insured” with respect to all coverages required by this Section. Customer shall
obtain the insurance policies required by this Section from a provider that has
a rating of A- X or better from A.M. Best’s or a comparable rating from another
rating agency. These policies shall not be canceled or materially changed
without ten (10) days prior written notice from the insurer to HNS and Customer.

 

C.Notwithstanding anything to the contrary in this Agreement if Customer fails
to maintain the insurance required by this Section, or if any of the required
insurance is cancelled and not replaced within a commercially reasonable
timeframe, HNS may terminate this Agreement for the default of Customer without
further obligation.

 

D.The insurance required by this Section shall be primary insurance and not
excess over nor contributing with any insurance maintained by HNS. In addition,
the insurance requirements set forth above are minimal coverage requirements and
are not to be construed in any way as a limitation on Customer’s liability under
this Agreement.

 

E.As an alternative to Customer’s requirement to secure the Comprehensive
General Liability coverage and the Excess Liability coverage referenced in
Sections A.i and A.ii above, Customer may provide HNS with proof that (a) its
airline customers are not requiring these coverages from Customer, (b) that such
airline customers are intending to address any insurance requirements relating
to these coverages themselves through their own aviation insurance coverage, or
(c) that such airline customers are indemnifying and holding Customer harmless
from and against any liability for personal injury and property damage arising
from or relating to Customer’s provision of equipment and services to such
airline customers or end users.

 

12.          DEFAULT BY CUSTOMER

 

12.1      Definition

 

The occurrence of any one or more the following events (herein called "Events of
Customer Default") shall constitute a default by Customer under this Agreement:

 

A.Default by Customer in the payment of any charge payable hereunder as and when
the same becomes due and payable and such default continues for a period of
thirty (30) days after notice of such default from HNS, or

 

B.Default by Customer in the performance of any other term, covenant or
condition of this Agreement, which default shall continue for a period of thirty
(30) days after written notice; or

 

 

 

 

C.The making of an assignment by Customer for the benefit of its creditors or
the admission by Customer in writing of its inability to pay its debts as they
become due, or the insolvency of Customer, or the filing by Customer of a
voluntary petition in bankruptcy, or the adjudication of Customer as bankrupt,
or the filing by Customer of any petition or answer seeking for itself any
reorganization, arrangement, composition or readjustment precipitated by the
insolvency or bankruptcy of Customer, any liquidation, dissolution or similar
relief under any present or future statute, law or regulation, or the filing of
any answer by Customer admitting, or the failure by Customer to deny, the
material allegations of a petition filed against it for any such relief, or the
seeking or consenting by Customer to, or acquiescence by Customer in, the
appointment of any trustee, receiver or liquidator of Customer or of all or any
substantial part of the properties of Customer, or the inability of Customer to
pay its debts when due, or the commission by Customer of any act of bankruptcy;
or

 

D.The failure by Customer, within sixty (60) days after the commencement of any
proceeding against Customer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, to obtain the dismissal of such
proceeding or, within sixty (60) days after the appointment, without the consent
or acquiescence of Customer, or any trustee, receiver or liquidator of Customer
or of all or any substantial part of the properties of Customer, to vacate such
appointment.

 

12.2      Remedies

 

Upon the occurrence of any Event of Customer Default, HNS may, in addition to
any other rights or remedies available to it at law or in equity, terminate this
Agreement immediately upon written notice. In addition, upon termination of this
Agreement for the default of Customer, HNS may, at its option, require Customer
to disable any equipment provided by HNS which has been previously installed in
any aircraft. Customer shall in any event remain fully liable for reasonable
damages as provided by law and for all costs and expenses incurred by HNS on
account of such default including all court costs and reasonable attorneys fees.

 

13.          DEFAULT BY HNS

 

13.1      Definition

 

The occurrence of any one or more the following events (herein called "Events of
HNS Default") shall constitute a default by HNS under this Agreement:

 

A.Default by HNS in the performance of any other term, covenant or condition of
this Agreement, which default shall continue for a period of thirty (30) days
after notice; or

 

B.The making of an assignment by HNS for the benefit of its creditors or the
admission by HNS in writing of its inability to pay its debts as they become
due, or the insolvency of HNS, or the filing by HNS of a voluntary petition in
bankruptcy, or the adjudication of HNS as bankrupt, or the filing by HNS of any
petition or answer seeking for itself any reorganization, arrangement,
composition or readjustment precipitated by the insolvency or bankruptcy of HNS,
any liquidation, dissolution or similar relief under any present or future
statute, law or regulation, or the filing of any answer by HNS admitting, or the
failure by HNS to deny, the material allegations of a petition filed against it
for any such relief, or the seeking or consenting by HNS to, or acquiescence by
HNS in, the appointment of any trustee, receiver or liquidator of HNS or of all
or any substantial part of the properties of HNS, or the inability of HNS to pay
its debts when due, or the commission by HNS of any act of bankruptcy, as
amended; or

 

 

 

 

C.The failure by HNS, within sixty (60) days after the commencement of any
proceeding against HNS seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, to obtain the dismissal of such proceeding
or, within sixty (60) days after the appointment, without the consent or
acquiescence of HNS, or any trustee, receiver or liquidator of HNS or of all or
any substantial part of the properties of HNS, to vacate such appointment.

 

13.2      Remedies

 

Upon the occurrence of any one or more Events of HNS Default, Customer may, in
addition to any other rights or remedies available to it at law or in equity,
and subject to the limitations described in Section 15, terminate this Agreement
immediately upon written notice. HNS shall in any event remain fully liable for
reasonable damages as provided by law and for all costs and expenses incurred by
Customer on account of such default including all court costs and reasonable
attorneys fees.

 

14.        LIMITATION OF LIABILITY

 

A.IN NO EVENT WILL CUSTOMER, HNS, OR ASSIGNEES BE LIABLE TO EACH OTHER FOR
SPECIAL, COLLATERAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY NATURE (INCLUDING WITHOUT LIMITATION, LOSS OF GOODWILL, LOSS OF
PROFITS OR REVENUES, LOSS OF DATA, LOSS OF SAVINGS, LOSS OF USE, INTERRUPTIONS
OF BUSINESS, AND CLAIMS OF CUSTOMERS) ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR THE EQUIPMENT, SOFTWARE, AND SERVICES PROVIDED HEREUNDER, EVEN IF
SUCH DAMAGES WERE FORESEEABLE.

 

B.HNS' MAXIMUM AGGREGATE LIABILITY UNDER THIS AGREEMENT SHALL BE LIMITED TO THE
SERVICE CHARGES PAID BY CUSTOMER DURING THE TWELVE MONTH PERIOD IMMEDIATELY
PRECEDING HNS’ RECEIPT OF NOTICE OF THE EVENT THAT GAVE RISE TO SUCH LIABILITY.
   

C.The remedies of Customer and HNS set forth herein are exclusive and in lieu of
all other remedies, express or implied. Except for the remedies provided for
herein, neither HNS nor its subcontractors shall be liable for any delay or
failure of performance of the Equipment, Software or Services provided herein.

 

15.          INDEPENDENT CONTRACTOR AND SUBCONTRACTING

 

A.HNS and Customer will be and shall act as independent contractors, and neither
party is authorized to act as an agent or partner of, or joint venturer with,
the other party for any purpose. Neither party by virtue of this Agreement shall
have any right, power, or authority to act or create any obligation, express or
implied, on behalf of the other party. Customer acknowledges and agrees that HNS
will be solely responsible to determine the method and manner of performing its
obligations hereunder.

 

 

 

 

B.Customer agrees that HNS may, at its sole discretion, subcontract the whole or
any part of its obligations under this Agreement; provided that HNS agrees that
it will retain full responsibility for such obligations despite such
subcontract.

 

16.          CONFIDENTIALITY

 

A.HNS and Customer, to the extent of their contractual and lawful right to do
so, will exchange proprietary or confidential information as reasonably
necessary for each to perform its obligations under this Agreement. All
information relating to this Agreement provided by either party to the other,
whether oral or written, and when identified as confidential or proprietary in
writing, is hereby deemed to be confidential and proprietary information
("Proprietary Information").

 

B.Except as set forth in Paragraph C below, a party receiving Proprietary
Information pursuant hereto (the "Receiving Party") will keep such Proprietary
Information confidential, and will not, without the prior written consent of the
party disclosing such information (the "Disclosing Party"), (i) use any portion
of the Proprietary Information for any purpose other than the purpose of this
Agreement, or (ii) disclose any portion of the Proprietary Information to any
persons or entities other than the employees and consultants of the Receiving
Party (and HNS' subcontractors) who reasonably need to have access to the
Proprietary Information in connection with the purposes of this Agreement and
who have agreed to protect Proprietary Information as though they were a party
to this Agreement.

 

C.A Receiving Party will not be liable for disclosure of Proprietary
Information, or any part thereof, if the Receiving Party can demonstrate that
such Proprietary Information (i) was in the public domain at the time it was
received or subsequently entered the public domain through no fault of the
Receiving Party; (ii) was known to or is in the possession of the Receiving
Party at the time of receipt; (iii) became known to the Receiving Party from a
source other than the Disclosing Party without breach of an obligation of
confidentiality; or (iv) is disclosed more than five (5) years after the date of
receipt of the proprietary Information by the Receiving Party. In the event of
any legal action or proceeding or asserted legal requirement for disclosure of
Proprietary Information furnished hereunder, the Receiving Party will promptly
notify the Disclosing Party and, upon the request and at the expense of the
Disclosing Party, will cooperate with the Disclosing Party in lawfully
contesting such disclosure. Except in connection with any failure to discharge
its responsibilities under the preceding sentence, the Receiving Party will not
be liable for any disclosure pursuant to court order.

 

D.Proprietary Information will remain the property of the Disclosing Party and
will, at the Disclosing Party's request and after it is no longer needed for the
purposes of this Agreement or upon expiration or termination of this Agreement
for any reason, whichever occurs first, promptly be returned to the Disclosing
Party or be destroyed, together with all copies made by the Receiving Party and
by anyone to whom such Proprietary Information has been made available by the
Receiving Party in accordance with the provisions of this Section 16.D.

 

 

 

 

17.          RESOLUTION OF DISPUTES

 

Any and all disputes arising under or in connection with this Agreement shall be
resolved in accordance with this Section 17.

 

A.. Negotiation.

 

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations. In the event the parties
fail to reach resolution of any such dispute within sixty (60) days after
entering into negotiations, either party may refer such dispute to arbitration
pursuant to the provisions of Section 17.B. Notwithstanding the above, the
parties may elect to waive applicability of this section (i) if both parties
agree in writing that the nature of their dispute is such that it cannot be
resolved through negotiations; or (ii) if a party shall suffer irrevocable harm
by such delay.

 

B.Arbitration.

 

Arbitration shall be conducted in accordance with the International Arbitration
Rules of the American Arbitration Association (“AAA”) in effect at the time of
arbitration. The arbitration shall be in accordance with the following
guidelines except to the extent the parties to arbitration shall agree
otherwise:

 

1.The place of arbitration shall be Washington, D.C.

 

2.The arbitration panel shall be composed of one arbitrator. If the parties fail
to mutually agree on an arbitrator within thirty (30) days from the date the
dispute is referred to arbitration, any party may refer such selection to the
AAA.

 

3.The proceeding shall be conducted and transcribed in English. Any document
submitted in a language other than English shall be accompanied by an English
translation. Neither party will be entitled to discovery in connection with such
arbitration unless otherwise mutually agreed in writing.

 

4.The results of any such arbitration, and all testimony and evidence related to
the confidential information or trade secrets of either party shall be deemed to
be Proprietary Information subject to Section 16 and shall be safeguarded and
maintained as confidential, with access to such evidence to be only on a
need-to-know basis and subject to all reasonable precautions so as not to
jeopardize the confidential information or trade secrets of any party.

 

5.The parties hereby accept jurisdiction of the arbitral tribunal over the
parties and over the subject matter of the dispute.

 

6.Notwithstanding the foregoing, either party shall have the right to seek
injunctive relief regarding any disputes arising under Section 17.

 

18.           ***

 



 



*** Confidential treatment requested. 

 

 

 

 

19.       ADDITIONAL CLAUSES

 

A.EXPORT CONTROL: It is expressly agreed that the execution of this Agreement
and the subsequent delivery of any Equipment or Software under this Agreement
are subject to all applicable export controls imposed or administered by the
U.S. Department of Commerce as well as by any other U.S. Government Agency that
may impose any such controls, including but not limited to the export of
technical data, equipment, software and know-how. Each party shall perform their
obligations under this Agreement in compliance with such laws and regulations
and shall not take any action contrary thereto. Customer will not export or
re-export, directly or indirectly, any Software, Equipment, documentation or
other technical data provided to it hereunder, without complying with all export
control laws and regulations, and without first obtaining any required export
licenses and approvals. HNS shall provide reasonable cooperation and assistance
to enable Customer to obtain any such export licenses and approvals.

 

B.ENTIRE AGREEMENT: This Agreement, the Exhibits hereto, and any other documents
referred to herein constitute the entire agreement between the parties, and
supersedes any prior written or oral agreement or understanding with respect to
the subject matter hereof. No interpretation, amendment, or change to this
Agreement will be effective unless made in writing and signed by both parties,
except that each party may change the address or the name of the person to whom
notices to that party will be sent by giving written notice of such change to
the other party as provided in Section 19.E hereof.

 

C.NO WAIVER: Failure by either party to exercise any rights under this Agreement
in any one or more instances will not constitute a waiver of such rights in any
other instance. Waiver by such party of any default under this Agreement will
not be deemed a waiver of any other default. No alteration or modification of
any provision of this Agreement will be binding unless in writing and signed by
duly authorized representatives of both parties.

 

D.GOVERNING LAW: This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, will be governed by and
construed in accordance with the laws of the State of Maryland notwithstanding
the place of execution or performance of this Agreement (without reference to
its conflict of laws principles) and applicable Federal laws.

 

E.CROSS DEFAULT: In the event that either party is in breach of any other
agreement between the parties hereto, such breach may, at the option of the non-
breaching party, be deemed to be a breach of this Agreement. Consequently, in
the event the breach of such other agreement between the parties is not cured
pursuant to the terms of such agreement, thus leading to the termination of such
agreement for default, this Agreement may likewise be terminated for default.

 

F.NOTICES: All notices, demands, requests, or other communications provided for
herein (other than routine communications concerning the Services) will be given
in writing and will be effective when delivered personally or when sent by
registered or certified mail, return receipt requested, postage prepaid, or
transmitted by facsimile, hand delivery, telegram, or telex/TWX. All notices
sent by either party will be addressed as follows:

 

 

 

 

If to HNS:

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, Maryland 20876

ATTN: General Counsel

 

If to Customer:

 

Row 44, Inc.

31280 Oak Crest Drive, Suite #5

Westlake Village, CA 91361

Attn: Chief Executive Officer

 

With a copy to:

 

Strategic Law Partners, LLP

500 S. Grand Avenue, Suite 2050

Los Angeles, CA 90071

Attn: Timothy F. Silvestre

 

Either party may designate by notice in writing a new address to which any
notice, demand, request, or communication will be delivered, as provided above.

 

G.SEVERABILITY: If any of the provisions or any portion of the provisions of
this Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability will not invalidate or render unenforceable the entire
Agreement, but rather the entire Agreement will be construed as if not
containing the particular invalid or unenforceable provisions or portion
thereof, and the rights and obligations of the parties hereto will be construed
and enforced accordingly.

 

H.COUNTERPARTS. One execution original of this Agreement, together with its
Exhibits and Addendums, marked “Original”, shall be the original of this
Agreement evidencing use agreements covering the Equipment. All other executed
counterparts of this Agreement shall be marked “Duplicate”. To the extent that
this Agreement constitutes chattel paper, as such term is defined in the Uniform
Commercial Code of the applicable jurisdiction, no security interest in this
Agreement may be created through the transfer of possession of any counterpart
other than the Original of this Agreement.

 

I.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their successors and permitted assigns.

 

J.COMPLIANCE WITH LAWS. Each party agrees to comply with all applicable laws,
rules, and regulations in connection with its activities under this Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by and
through their duly authorized representatives.

 

    Hughes Network Systems, LLC         By: /s/ Philip K. O’Brien   Name: Philip
K. O’Brien   Title V.P. Legal   Date: 12/21/2007           Row 44, Inc.        
By: /s/ John Guidon   Name: John Guidon   Title: CEO   Date:  

 

 

 

 

ATTACHMENT 1

REQUIRED END-USER AGREEMENT TERMS AND CONDITIONS

 

As specified in Section 9 of this Agreement, this Attachment contains the terms
and conditions which Customer, or its airline customer, must incorporate, in
pertinent part, into its End-User Agreements with its customers.

 

PROHIBITED CONDUCT

 

You agree not to use the Service as follows: (a) for any unlawful, improper or
criminal purpose or activity; (b) to post or transmit information or
communications that, whether explicitly stated, implied, or suggested through
use of symbols, are libelous, defamatory, invasive of another person’s privacy,
sadistic, cruel, or racist in content; or which espouses, promotes or incites
bigotry, hatred or racism; or which might be legally actionable for any reason;
(c) hurts minors in any way; (d) forge headers or otherwise manipulate
identifiers in order to disguise the origin of any content transmitted through
the Service; (e) intentionally or unintentionally violate any applicable local,
provincial, state, national or international law, including, but not limited to,
rules, orders and regulations having the force of law; (f) to attempt to access
or access the accounts of others, to spoof or attempt to spoof the URL or DNS
address, or to attempt to penetrate or penetrate our security measures or other
entities' systems ("hacking") whether or not the intrusion results in corruption
or loss of data; (g) to bombard individuals or newsgroups with uninvited
communications, data or information, or other similar activities, including but
not limited to "spamming", "flaming" or denial or distributed denial of service
attacks; (h) to transmit unsolicited voluminous emails (for example, spamming)
or to intercept, interfere with or redirect email intended for third parties
using the Service; (i) to introduce viruses, worms, harmful code and/or Trojan
horses on the Internet; (j) to post information on newsgroups which is not in
the topic area of the newsgroup; (k) to interfere with another person's usage or
enjoyment of the Internet or this Service; (l) to post or transmit information
or communications that are defamatory, fraudulent, obscene or deceptive,
including but not limited to scams such as "make-money-fast" schemes or
"pyramid/chain" letters; (m) to damage the name or reputation of Service
Provider or its subcontractors, or any of their respective parents, affiliates
and subsidiaries, or any third parties; (n) to transmit confidential or
proprietary information, except solely at your own risk; (o) to violate our or
any third party's copyright, trademark, proprietary or other intellectual
property rights, including trade secret rights; (p) to generate excessive
amounts (as determined in our sole discretion) of Internet traffic, or to
disrupt net user groups or email use by others; (q) to engage in activities
designed to or having the effect of degrading or denying Service to other users
or others (including activities that compromise a server, router, circuit or
software; (r) to use any name or mark of Service Provider Hughes Network
Systems, or their respective parents, affiliates or subsidiaries, as a hypertext
link to any Web site or in any advertising publicity or other commercial manner;
(t) to use the Service or the Internet in a manner intended to threaten, harass,
or intimidate others; (u) to cause the screen to "scroll" faster than other
subscribers or users are able to type to it, or any action that has a similar
disruptive effect, on or through the Service; (v) to use the Service to disrupt
the normal flow of online dialogue, (w) to use the Service to violate any
operating rule, policy or guideline of any other online services provider or
interactive service; (x) to attempt to subvert or to aid third parties to
subvert, the security of any computer facility or system connected to the
Internet; (y) to impersonate any person or using a false name while using the
Service; (z) to install "auto-responders," "cancel-bots" or similar automated or
manual routines which generate excessive amounts of net traffic, or disrupt net
user groups or email use by others; (aa) to make false or unverified complaints
against any subscriber, or otherwise abusing any of our complaint response
procedures; (bb) to export software or any information in violation of US export
laws; or (cc) to use the Service in contravention of the limitations of the
pricing plan you have chosen.

 

 

 

 

ILLEGAL PURPOSES

 

You agree not to use the Service nor any of its elements or related facilities
or capabilities to conduct any business or activity, or solicit the performance
of any activity, which is prohibited by or would violate any applicable law,
rule, regulation or legal obligation.

 

OTHER OBLIGATIONS RELATING TO CONTENT

 

You agree we do not, and we shall not without cause, pre-screen content
transmitted by you over the Service, but we shall have the right (but not the
obligation) in our sole discretion to refuse or move any such content that is
available via the Service, including without limitation any content that
violates the terms of this Agreement or is otherwise objectionable. You agree to
evaluate, and bear all risks associated with, the use of any content, including
any reliance on the accuracy, completeness, or usefulness of such content, and
acknowledge that you may not rely on any content created by, or submitted to,
ourselves.

 

You agree we may preserve and disclose content if required to do so by law or in
the good faith belief that such preservation or disclosure is reasonably
necessary to: (a) comply with legal process; (b) enforce the terms of this
Agreement; (c) respond to claims that any content violates the rights of
third-parties; or (d) protect the rights, property, or personal safety of
Service Provider, its users and the public.

 

RESERVATION OF RIGHTS

 

We reserve all copyrights and other rights in and to any content available
through the Service which is identified as, claimed by us as, or known by you to
be, proprietary to us (or our licensors). The content on the Service is
protected under applicable copyright law, including as a collective work. All
copying, modification, distribution, publication or other use by you, or by any
user of your account, of any such content or other works is prohibited, except
as expressly permitted by ourselves.

 

NO ENDORSEMENT

 

We do not endorse or in any way vouch for the accuracy, completeness,
truthfulness or reliability of any service, opinion, advice, communication,
information or other content on or made available through the Service. None of
such content should be construed or understood to constitute or reflect the
views or approval of Service Provider or any of the subcontractors, subsidiaries
or affiliates. We do not recommend that such content be relied on for reaching
important decisions or conclusions without appropriate verification and, as
appropriate, professional advice.

 

INTERNET

 

YOU ACKNOWLEDGE THAT INTERNET SITES, AND USE OF THE INTERNET, MIGHT CONSIST OF,
INCLUDE AND/OR PROVIDE ACCESS TO IMAGES, SOUND, MESSAGES, TEXT, SERVICES OR
OTHER CONTENT AND MATERIAL THAT MAY BE UNSUITABLE FOR MINORS AND THAT MAY BE
OBJECTIONABLE TO MANY ADULTS. YOU ACKNOWLEDGE THAT WE ARE NOT RESPONSIBLE FOR
ANY SUCH CONTENT OR MATERIAL AND AGREES THAT ACCESS TO SAME THROUGH USE OF THE
SERVICE IS AT YOUR SOLE RISK. The reliability, availability, legality,
performance and other aspects of resources accessed through the Internet are
beyond our reasonable control and are not in any way warranted or supported by
ourselves or our third party contractors. You acknowledge that safeguards
relative to copyright, ownership, appropriateness, reliability, legality and
integrity of content may be entirely lacking with respect to the Internet and
content accessible through it. You confirm that you assume all risk and
liability of any use of the Internet through your account, including your
continuous compliance with the Subscriber Agreement.

 

 

 

 

DISCLAIMER OF WARRANTIES, LIABILITY AND RESPONSIBILITY

 

YOU EXPRESSLY AGREE THAT USE OF THE SERVICE IS AT YOUR SOLE RISK. NEITHER WE NOR
ANY OF OUR INFORMATION OR CONTENT PROVIDERS, SERVICE PROVIDERS, LICENSORS,
EMPLOYEES OR AGENTS WARRANT THAT THE SERVICE WILL BE UNINTERRUPTED OR ERROR
FREE; NOR DO WE OR ANY OF OUR INFORMATION OR CONTENT PROVIDERS, SERVICE
PROVIDERS, LICENSORS, EMPLOYEES OR AGENTS MAKE ANY WARRANTY AS TO THE RESULTS TO
BE OBTAINED FROM USE OF THE SERVICE, INCLUDING ANY MINIMUM UPLOAD OR DOWNLOAD
SPEEDS. THE SERVICE IS DISTRIBUTED ON AN "AS IS" AND "AS AVAILABLE" BASIS
WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF TITLE OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE, EXCEPT FOR THOSE WARRANTIES, IF
ANY, WHICH ARE IMPLIED BY, AND INCAPABLE OF EXCLUSION, RESTRICTION OR
MODIFICATION UNDER, THE LAWS APPLICABLE TO THIS SUBSCRIBER AGREEMENT. WE
EXPRESSLY DISCLAIM ANY REPRESENTATION OR WARRANTY THAT THE SERVICE WILL BE ERROR
FREE, SECURE OR UNINTERRUPTED OR OPERATE AT ANY MINIMUM SPEED. NO ORAL ADVICE OR
WRITTEN INFORMATION GIVEN BY OURESELVES, OUR EMPLOYEES, DEALERS, AND LICENSORS
OR THE LIKE SHALL CREATE A WARRANTY; NOR SHALL YOU RELY ON ANY SUCH INFORMATION
OR ADVICE. IN ADDITION, WE FURTHER DISCLAIM ANY LIABILITY OR RESPONSIBILITY FOR
THE TIMELINESS, DELETION, MIS-DELIVERY, NON-DELIVERY OR FAILURE TO STORE OR
ACCURATELY STORE, ANY E-MAIL OR OTHER COMMUNICATIONS, ADDRESSES OR
PERSONALIZATION SETTINGS.

 

IN PARTICULAR, BECAUSE WE MAY PROVIDE ITS SUBSCRIBERS WITH ELECTRONIC ACCESS TO
THE CONTENT AVAILABLE ON THE SERVICE, WHICH CONTENT MAY BE ORIGINATED BY
INDEPENDENT PUBLISHERS AND/OR PROVIDERS AND WHICH CONTENT IS NOT AUGMENTED BY
OURSELVES, WE CANNOT AND DO NOT WARRANT THE ACCURACY OF ANY OF THE INFORMATION
AS ORIGINATED BY SAID INDEPENDENT PUBLISHERS AND/OR PROVIDERS, AND WE SHALL NOT
BE LIABLE IN ANY MANNER WHATSOEVER FOR ANY ERRORS, OMISSIONS, OR INACCURACIES
RELATING THERETO. IF DEFECTIVE, YOU - NOT OURSELVES, OUR DEALERS, DISTRIBUTORS,
AGENTS, EMPLOYEES OR ANY THIRD-PARTY CONTENT PROVIDER - ASSUME THE CONSEQUENCES
RESULTING THEREFROM.

 

NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY OURSELVES, OUR DEALERS,
DISTRIBUTORS, AGENTS, EMPLOYEES OR ANY THIRD-PARTY CONTENT PROVIDER, SHALL
CREATE ANY WARRANTY IN OR TO THE SERVICE OR THE CONTENT, AND YOU MAY NOT RELY ON
ANY SUCH INFORMATION OR ADVICE. THIS WARRANTY GIVES YOU SPECIFIC LEGAL RIGHTS.
YOU MAY HAVE OTHER RIGHTS, WHICH VARY FROM STATE TO STATE.

 

 

 

 

LIMITATION OF LIABILITY

 

TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER WE NOR ANY OF OUR INFORMATION OR
CONTENT PROVIDERS, SERVICE PROVIDERS, LICENSORS, EMPLOYEES OR AGENTS SHALL BE
LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES ARISING OUT OF USE OF THE SERVICE OR INABILITY TO USE THE SERVICE OR OUT
OF ANY BREACH OF ANY REPRESENTATION OR WARRANTY. WITHOUT IN ANY WAY LIMITING THE
FOREGOING, IF FOR ANY REASON, BY OPERATION OF LAW OR OTHERWISE, ANY PORTION OF
THE FOREGOING LIMITATION OF LIABILITY SHALL BE VOIDED, THEN IN SUCH EVENT OUR
MAXIMUM, SOLE, AND EXCLUSIVE LIABILITY, OUR DEALERS, DISTRIBUTORS, AGENTS,
EMPLOYEES OR THIRD PARTY CONTENT PROVIDER, IF ANY, SHALL BE LIMITED TO GENERAL
MONEY DAMAGES IN AN AMOUNT NOT TO EXCEED THE TOTAL AMOUNT ACTUALLY PAID TO
OURSELVES BY YOU FOR SERVICES FURNISHED UNDER THIS SUBSCRIBER AGREEMENT DURING
AND FOR A PERIOD OF TIME COMMENCING UPON THE OCCURRENCE OF SUCH ERROR, DEFECT OR
FAILURE AND CEASING UPON THE DISCOVERY OF SUCH, IN WHOLE OR IN PART; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL SUCH PERIOD OF TIME EXCEED THE TWELVE (12) MONTH
PERIOD IMMEDIATELY PRECEDING THE DATE WHICH SUCH ERROR, DEFECT OR FAILURE IS
FIRST DISCOVERED IN WHOLE OR IN PART.

 

INDEMNITY

 

You agree to indemnify Service Provider, Hughes Network Systems, and each of
their respective subcontractors against all claims, liability, damages, costs
and expenses, including but not limited to reasonable attorneys fees, arising
out of or related to any and all use of your account, including any content
transmitted over the Service, your use of the Service, your violation of this
Agreement, and your violation of any rights of any other person. This includes,
without limitation, responsibility for all such consequences of your (or that of
any user of your account) violation of this Subscriber Agreement or placement on
or over, or retrieval from or through, the Service of any software, file,
information, communication or other content.

 

PROPRIETARY RIGHTS

 

Except for public domain material, all copyrightable content distributed over
the Service is copyrighted by ourselves or the third-party content provider. We
and/or such third party content providers own all right title and interest to
such content and you may not copy, distribute, transmit or publish, in any form,
including printed, electronic, digitized, audio or otherwise, or modify all or
any portion of such content without the prior written consent of the copyright
owner; provided, however, that you may store one copy of the content on your
personal computer for your personal use for a period not to exceed thirty
calendar days. All copyright or other proprietary rights notices contained in or
associated with the content or contained therein must be preserved in, or on,
any copies made of such material. The placement of copyrighted material in any
public posting area, or any software library, without the consent of the
copyright owner is in violation of this Subscriber Agreement.

 

 

 

 

 

[Row 44 Letterhead]

 

June 6, 2008

 

Philip K. O'Brien
Vice President
Associate General Counsel
Hughes Network Systems
11717 Exploration Lane
Germantown, MD  20876

 

Re: Clarification of Master Equipment Purchase Agreement—Modem Warranty

 

Dear Phil:

 

In connection with that certain Master Equipment Purchase Agreement (the
“Agreement”), dated on or about December 21, 2007, between Hughes Network
Systems, LLC (“HNS”) and Row 44, Inc. (“Row 44”), HNS and Row 44 acknowledge and
agree that for purposes of the warranty exclusion clause set forth in Section
9(D)(i) of the Agreement, Row 44’s assembly procedures provided to HNS (namely,
the use of applied heat sinks, hot glue and related steps to secure certain
components of the modem module as outlined in the AP Labs document 5140316-1-AI,
5140317-1-AI and 5140302_A) will not void the warranty on the entire modem
module; provided, that HNS shall not be required to provide warranty service on
either (a) the actual sub-components of the modem that are modified by Row 44
and which fail as a result of such modifications, or (b) modules or components
which fail as a result of such modifications.

 

If the above clarification of the Agreement is acceptable to HNS, please
acknowledge so by your signature below.

 



  Yours truly,   /s/ John LaValle       John LaValle   Chief Operating Officer

 



Acknowledged and agreed:

 

Hughes Network Systems, LLC

 

By: /s/ Philip K. O’Brien         Name: Philip K. O’Brien         Title: V.P.
Legal  

 

 

 

 

[tpg22.jpg]

 

June 30, 2009

Mr. John Guidon, CEO

Mr. John LaValle, CFO

Row 44, Inc.

31280 Oak Crest Drive, Suite #5

Westlake Village, CA 91361

 

Gentlemen:

 

This letter will set forth the terms under which Hughes Network Systems (HNS)
will be supplying space segment and related services for the period between July
1, 2009 and December 31, 2009.

 

I.Revised Capacity

 

Transponder capacity on each of the existing Row44 transponders will be reduced
to the amounts in the table below effective July 1, 2009 per Row44’s transponder
“slim-down” request. The amount and pricing for capacity each month of this
period will be as set forth in the table below:

 

***

 

By a date not later than November 1, 2009, Row 44 will advise HNS of its request
to either continue to receive capacity at the levels specified above, or change
these levels to different amounts. Row 44 acknowledges and agrees, however, HNS
makes no guarantee as to the availability of additional capacity on the
transponders listed above, or any other transponders on the applicable
satellites. ***

 

II.SES Deferral Payments

 

HNS has requested that SES defer the repayment of the amounts otherwise due SES
on account of the lower prices provided in the first quarter for a period of
ninety (90) days. ***

 

III.NOC Operations Charges

 

HNS has agreed to reduce the “NOC Operations” charge from *** to ***. This
reduction will commence in July, 2009, and will continue until the date that HNS
equipment has been installed and is operational in a commercial aircraft and is
being used for the generation of revenue (as opposed to pilots or tests), after
which time the price will revert to the contract level of ***.

 

IV.Payments for Certain Services to be Provided after June 30, 2009.

 

As previously discussed, Row 44 will be required to make payments for each of
the charges listed above ***. Thus, assuming HNS’ request for further deferral
of the Q1 SES amounts is granted, the payment schedule for the balance of the
year would be as follows:

 

***

 



 



*** Confidential treatment requested.

 

 

 

 

Note: All charges are exclusive of applicable taxes. Taxes may, at HNS’ option,
be billed separately and will be due net 30 days from invoice.

 

***

 

In the event this request is not granted, the payment schedule will be as
follows:

 

***

 

Note: All charges are exclusive of applicable taxes. Taxes may, at HNS’ option,
be billed separately and will be due net 30 days from invoice.

 

***

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with SES and Intelsat and HNS makes no representation about its
ability to re-secure space segment or restart services at a later date.

 

V.Payments for other Equipment and other Charges to be provided after July 1,
2009.

 

Unless otherwise specified by HNS, charges for development services provided by
HNS will be billed in accordance with the current regime and will be due net 30
days from the date of invoice. Notwithstanding the foregoing, in the event that
Row 44 requires that a significant development project be undertaken by HNS
which may be reasonably expected to consume more than 100 man-days, HNS may
require that an alternative payment structure be utilized, which may include
some amount of the total project cost to be paid in advance. In the event that
any additional equipment is required by Row 44, such equipment will be invoiced
and paid for in advance of shipment.

 

VI.Payment for Amount Unpaid as of June 26, 2009

 

***

 

This note will be prepared by HNS and submitted to Row 44 for signature by July
7, 2009.

 

In the event that these arrangements are in accordance with your understandings,
we would appreciate it if you could signify the same by signing of copy of this
letter and returning it to us. Thank you very much for your consideration.

 

  Very truly yours,       /s/ Philip K. O’Brien   Philip K. O’Brien   Vice
President, Legal

Accepted:

Row 44, Inc.

/s/ John Guidon

By:John Guidon

Title: Chief Executive Officer

Date: June 30, 2009

 







*** Confidential treatment requested.  

 



 

 

 

 

AMENDMENT NO. 3 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 3 (the “Amendment”) to Master Services Agreement is entered
into November ____, 2010 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 31280 Oak Crest
Drive, Suite #5, Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on two prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
services in Europe, which services are substantially similar to the services
provided pursuant to the MSA, as previously amended; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the European services herein described; the delivery
dates for space segment services contained in this MSA will be per Attachment
III.

.

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.          SCOPE OF SERVICES

 

During the Amendment No. 3 Term (as defined below), HNS will provide, and Row 44
will accept and pay for the services in accordance with and subject to the terms
and conditions set forth herein and Attachments I, II and III hereto and
incorporated herein (which services are hereafter referred to as the
“Services”).:

 

Attachment I – Statement of Work

Attachment II – NOC Operations, Maintenance and Technical Support Services

Attachment III – Service Pricing and Payment Terms

 

During the Term, Row 44 may order additional Services subject to the terms
hereof, for same prices set forth in this Agreement (except for additional space
segment services, which are subject to adjustment in accordance with the term
set forth in Section 3 of Attachment III), including the Exhibits hereto.
Notwithstanding the foregoing, Row 44 acknowledges that additional Space Segment
Services will be subject to the availability of such Space Segment capacity. In
order to increase the likelihood that HNS will be able to provide any such
additional Space Segment capacity when such capacity is required by Row 44, the
parties will establish a mutually acceptable methodology for forecasting and
ordering any additional space segment that may be required by Row 44. In
addition, on a regular basis HNS will provide Row 44 with its best estimate of
the amount of Space Segment capacity currently available and anticipated to
become available on any of the satellites used by Row 44.

 

 

 

 

2.          TERM OF AGREEMENT

 

The term of this Agreement (“Amendment No. 3 Term”) and the term of Services
provided hereunder will remain in effect for a period which ends on December 31,
2011, unless terminated earlier as provided herein.

 

3.          TERMS APPLICABLE TO THE PROVISION OF SATELLITE CAPACITY.

 

In addition to the terms set forth herein, the additional terms and conditions
set forth in Annex A to this Amendment shall apply in respect of HNS’ provision
of satellite capacity to Row 44.

 

4.          OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect. For the avoidance of doubt, inasmuch as the
provisions of Section 2.A of the MSA dealt with certain rights and obligations
of the parties relating to exclusivity in the North American market, this
Amendment is not intended to extend any such right or obligation outside of
North America.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 3 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John Guidon       Title: V.P. Legal   Title: C.E.O.       Date: 11/15/2010  
Date: 11/12/2010

 

 

 

 

ANNEX A

 

This Annex sets forth certain additional terms and conditions in respect of the
provision, sale and use of satellite capacity, which shall be binding on Row 44
during the period that such capacity is being provided by HNS to Row 44 for Row
44’s European NOC. For purposes of this Annex, Row 44 shall be referred to as
the “Customer.”

 

I.DEFINITIONS

 

“Affiliates” shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control (i.e., the
power to direct affairs by reason of ownership of voting stock, by contract or
otherwise) with such Person and any member, director, officer or employee of
such Person.

 

“Authorization” shall mean, the HNS written document which provides technical
details such as satellite, transmit frequency and contractual power level for
Customer carriers.

 

“Governmental Communications Authority” shall mean the governmental body or
bodies in Europe that are required to approve the transmissions over Customer’s
system.

 

“Hughes” or “HNS” shall mean Hughes Network Systems, LLC, or any of its
Affiliates.

 

“Eutelsat” shall mean Eutelsat Communications SA.

 

“Laws” shall mean all international, federal, state, local and other laws, rules
and other regulations, including without limitation, those issued by the
Governmental Communications Authorities.

 

“Non-Preemptible” shall mean transponders or partial capacity that is not
protected in the event of a satellite failure but is not subject to preemption
to restore any other service.

 

“Person” shall mean any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, trust, unincorporated
organization, business association, firm, joint venture, governmental agency or
authority, or otherwise.

 

“Preemptible” shall mean capacity that is not protected in the event of a
failure but may be used by HNS and/or the Satellite Operator to recover other
carriers or service affected by a satellite failure. HNS shall have the right to
immediately preempt or interrupt Customer’s use of Customer’s Capacity in the
event that any HNS or the Satellite Operator domestic satellite(s) suffers a
failure to meet any applicable performance specifications. This preemption will
be for service recovery only and not for business only reasons.

 

“Satellite” shall mean the Satellite(s) specified in Attachment III to this
Amendment or the Replacement Satellite thereof from which Customer’s Transponder
Capacity is being provided at any given time.

 

 

 

 

“Satellite Operator” shall mean Eutelsat.

 

“Transponder(s)” shall mean a specified component of the Satellite which, for a
particular frequency band, receives, amplifies, translates frequency and
retransmits radio signals. Each Transponder contains one traveling wave tube
amplifier (a “TWTA”). Transponder shall also mean, for purposes of this
definition, any replacement of alternate components thereof.

 

“Transponder Capacity” shall mean the capacity on the Satellite for Use by
Customer as specified in Attachment III to the Amendment 3. Transponder Capacity
shall also mean the capacity on a Transponder other than the one specified in
Attachment III, to which HNS or the Satellite Operator directs Customer to move,
after notice thereof from HNS or the Satellite Operator, as the case may be. In
the case where the Customer’s outroute traffic is multiplexed into a shared
outroute, the “Transponder Capacity” for the outroute traffic shall mean the
number of Mbps of the Customer’s traffic in the shared outroute.

 

“Transponder Capacity Failure” shall mean the failure of Hughes to provide
Customer’s aggregate Transponder Capacity on a Transponder which meets a
saturated downlink EIRP level of 43 dBW. Determination that a Transponder
Capacity Failure has occurred shall be made by Hughes or the Satellite Operator
in its sole discretion using facilities located at the Satellite Operator’s
telemetry, tracking and control earth station.

 

“Usage” or “Use” shall refer to Customer’s (or its uplinking or other agents’)
radio transmission to, or utilization of, the Satellite(s) or Customer’s
Transponder Capacity.

 

“User” shall mean the actual owner of a Transponder, including HNS or the
Satellite Operator, if there remain any unsold or unleased Transponders, or any
permitted lessee, licensee, or assignee of such Transponder, or any entity to
which HNS or the Satellite Operator provides services on a Transponder.

 

II.CERTAIN UNDERSTANDINGS

 

1. Ownership of Transponders. Customer understands and agrees that the Satellite
Operator is the authorized operator of the Satellite(s). Neither this Amendment
3 nor Customer’s Use of Transponder Capacity shall, or shall be deemed to,
convey title or any other ownership interest to Customer in or to any
Transponder. Customer acknowledges and agrees (i) that nothing contained in the
MSA shall prevent any sale, mortgage, or encumbrance of the Satellite or any
Transponder thereof by the Satellite Operator, (ii) that Customer’s Transponder
Capacity is provided on a leased basis and is not being sold to Customer,
(iii) that neither any Transponder nor any Satellite, nor any lease thereof nor
any interest of any type therein, shall be subject to any claim, prior,
subsequent or otherwise, of Customer or its creditors as a result of the MSA,
and (iv) that, as to any Transponder, the rights of Customer under this
Amendment III will be subject and subordinate to the rights of any purchaser
purchasing such Transponder and leasing it back to HNS pursuant to a sale and
leaseback transaction.

 

 

 

 

2. Control of Satellite. Customer understands and agrees that the Satellite
Operator shall control and provide for the operation of the Satellite. Customer
agrees that the Satellite Operator shall be responsible for: (i) securing,
providing and maintaining the license(s) for the Satellite; (ii) maintaining the
Satellite; (iii) complying at all times during the term of this Amendment with
all applicable regulations relating to the Satellite.

 

III.SERVICE DEFINITION

 

HNS shall provide authorization for Customer to operate on carriers as specified
in Attachment III on the Transponder specified in said Attachment III, or as
such Transponder Capacity may be changed in accordance with the terms herein
provided.

 

HNS shall provide in writing to Customer a Satellite Capacity Authorization
document which will provide all technical elements of the carriers authorized
for this capacity. Customer shall make best efforts to operate within the
provided authorization.

 

IV.CONTINUITY OF SERVICE

 

1.   Preemption/Interruption of Service. Customer recognizes and agrees that for
“Technical or Safety Reason(s)”, which shall include, but shall not be limited
to, (1) the protection of the overall health or performance of the Satellite or
its Transponders; (2) the prevention of interference or cross-talk; (3) the
protection of public safety; or (4) compliance with an order from the
governmental authorities, HNS and/or the Satellite Operator may take the
following “Action(s)”: (i) preempt or interfere with Customer’s Use of any
Transponder or other component of the Satellite, (ii) reassign TWTAs to
different Transponders on the Satellite, or (iii) reassign the frequency
assignment of Customer’s Transponder Capacity. Customer acknowledges and agrees
that an Action by HNS and/or the Satellite Operator may result in the preemption
or interruption of the Use of Customer’s Transponder Capacity. To the extent
technically feasible, HNS shall give Customer oral or written notice prior to
taking an Action and shall use reasonable efforts to schedule and conduct such
Action so as to minimize the disruption of Customer’s Use of Customer’s
Transponder Capacity. Customer acknowledges and agrees that if such preemption
or interruption occurs, then Customer shall cooperate with and assist HNS during
such periods and Customer may be entitled to Service Credits pursuant to Section
3 of this Attachment I or the termination of the provision of Space Segment
Services pursuant to Section VIII below.

 

2.   Provision of Continuing Service. In the event of a Transponder Capacity
Failure, HNS will make best efforts with the Satellite Operator to restore
Customer’s Transponder Capacity using a spare component of a Transponder on the
Satellite (including a spare traveling wave tube), if available, or if such
spare component is unavailable, then by using an alternate Transponder on the
Satellite, if available. The availability of such spare component or alternate
Transponder on the Satellite, on a permanent or temporary basis, shall be
determined by the Satellite Operator.

 

 

 

 

V. CUSTOMER OBLIGATIONS

 

1.   Non-interference and Use Restrictions. Customer’s transmissions to and from
the Satellite and its use of the Customer’s Transponder Capacity shall comply
with all applicable governmental laws, rules and regulations. Customer will
follow established practices and procedures for frequency coordination and will
not use the Customer’s Transponder Capacity, or any portion thereof, in a manner
which would or could be expected to, under standard engineering practice, harm
the Customer’s Transponder Capacity or interfere with the use of or harm any
portion of the Transponder from which the Customer’s Transponder Capacity is
provided that is not assigned to Customer, any other Transponder, the Satellite,
or any other in-orbit satellite or transponder on such satellite. Customer shall
also comply with the operational requirements as may be issued by HNS from time
to time, in its reasonable discretion.

 

2.   Permitted Use. The Customer’s Transponder Capacity may be used by Customer
solely for transmission of its own or its customers’ digital telecommunications
services

 

3   Compliance With Laws. From the Effective Date and through and during the
Amendment No. 3 Term, Customer (which includes any and all uplinking or other
agents of Customer) shall comply with the terms in this Annex and shall be
responsible for complying with, and shall comply with all Laws (including the
Obscenity Laws defined below) applicable to it regarding the operation and Use
of the Satellite and the Transponders, or Customer’s lease or Use of Customer’s
Transponder Capacity (including, but not limited to, the transmission of any
programming or material).

 

4. Transmission Parameters. Customer transmissions to the Satellite must be
within the technical parameters specified by HNS or the Satellite Operator for
the transmission type Used and the Transponder Used. If Customer leases Partial
Transponder Capacity, Customer shall supply HNS with all information reasonably
requested, including but not limited to transmission parameters. Customer shall
comply with the Satellite Access Procedures provided by HNS from time to time.
Customer’s Use of Customer’s Transponder Capacity shall not interfere with the
Use of that or any other Transponder by others and shall not cause physical harm
to that or any other Transponder or to the Satellite. In order to minimize
interference among various users of the Transponder Capacity, Customer shall
notify HNS in a timely manner of Customer’s proposed transmission parameters,
including power, frequency, modulation, and such other information as HNS may
reasonably request. Customer shall not initiate transmission or change its
transmission parameters until written approval of such initiation or change is
received from HNS. It is specifically contemplated by HNS and Customer that if
Customer requires Partial Transponder Capacity, HNS may initially specify, and
later change (upon ten days advance notice to Customer), the operating center
frequency of Customer’s carriers in order to place intermodulation products at
frequencies which allow for maximum use of the Transponder.

 

 

 

 

5.   Customer’s Transmitting Terminals. Customer shall be responsible for the
provision, installation, operation, maintenance of, and for securing all
necessary licenses and/or authorizations for all facilities and equipment not
owned or operated by HNS (“Customer-Provided Facilities”), for transmitting
signals to, or receiving signals from, the Satellite in accordance with the
requirements set forth in this Annex. Customer shall configure, equip, and
operate earth terminal facilities and all other equipment used in connection
with Customer’s Use of Transponder Capacity to conform to the characteristics
and technical parameters of the Satellite as provided by HNS from time to time.
Customer shall operate all Customer Provided Facilities with qualified and
authorized personnel and in a manner that allows for the immediate cessation of
transmission. Upon written or oral notice from the satellite provider that
operational or technical reasons necessitate a cessation (as determined by the
Satellite Operator in its sole discretion), or that Customer’s Use is in
violation of any law, Customer shall immediately cease transmission. HNS shall
have the right, but not the obligation, to inspect any Customer-Provided
Facilities together with associated facilities and equipment used by Customer,
or by a third party under the authority of Customer, to transmit to any of the
Customer's Transponder Capacity. HNS will use all reasonable efforts to schedule
inspections to minimize the disruption of the operation of the facilities, and
Customer shall make the facilities available for inspection at all reasonable
times. Customer shall, upon HNS’ request, provide measured proof that any
transmissions from Customer-Provided Facilities meet or exceed applicable
requirements established by Governmental Communications Authorities.

 

6.   Cooperation. Customer shall cooperate with HNS in order to facilitate HNS’
provision of Customer’s Transponder Capacity on a continuous basis. For example
(and by way of illustration and not limitation), Customer shall cooperate with
HNS in trouble determination and fault isolation activities. Customer shall
furnish HNS with such relevant information as HNS may reasonably require in
order to provide and protect the Transponder(s) used in providing Customer’s
Transponder Capacity. Customer shall promptly notify HNS when it believes that a
Transponder Capacity Failure has occurred.

 

7.   Additional Usage Representations and Obligations. Customer has not been
convicted for the criminal violation of, and has not been found by any
governmental authority with appropriate jurisdiction (collectively, the
“Governmental Authority”) to have violated any Laws concerning illegal or
obscene program material or the transmission thereof (the “Obscenity Laws”), and
Customer is not aware of any pending investigation (including, without
limitation, a grand jury investigation) involving Customer’s programming or any
pending proceeding against Customer for the violation of any Obscenity Laws.
Customer will notify HNS as soon as it receives notification of, or becomes
aware of, any pending investigation by any Governmental Authority, or any
pending criminal proceeding against Customer, which investigation or proceeding
concerns transmissions by Customer potentially in violation of any Law relating
to the Use of Customer’s Transponder Capacity, including without limitation,
Obscenity Laws. Customer will not Use, or allow the Use of, Customer’s
Transponder Capacity for direct distribution of programming to television
viewers unless the programming is scrambled such that television viewers can
receive the programming only through the use of a decoder authorized by Customer
or Customer’s authorized agent.

 

 

 

 

VI.OUTAGES

 

1.   Failure of Capacity. If, after the commencement date of services hereunder,
the Customer’s Transponder Capacity fails to meet the applicable specifications
described in Attachment A for (a) a cumulative period of ten (10) hours during
any consecutive 30-day period, or (b) any period of time following a
catastrophic event under circumstances that make it clearly ascertainable that a
failure described in clause (a) will occur, the Customer’s Transponder Capacity
shall be deemed to have suffered a “Confirmed Failure,” unless such failure is
the result of a Force Majeure event, in which event the consequences of such
failure shall be governed under said Section. Any such failure(s) must be
confirmed by HNS. If confirmed, the failure shall be measured as commencing from
the later to occur of (i) Customer’s cessation of use of the affected Customer’s
Transponder Capacity and (ii) notice from Customer to HNS of such failure. Any
such failure shall be deemed to have ended upon the earlier to occur of (x)
Customer’s resumption of use of the Customer’s Transponder Capacity and (y)
notice by HNS to Customer that the affected Customer Transponder Capacity meets
the applicable specifications.

 

In the event of a Confirmed Failure of Customer’s Transponder Capacity, HNS or
the Satellite Operator shall, as soon as possible and to the extent technically
feasible, employ certain redundant equipment units on the Satellite (“Spare
Equipment”) on a first-needed, first-served basis as among Customer and other
Transponder owners, customers, and users, including without limitation, those
who may take service via capacity provided by the Satellite Operator, but who
may have no direct right to access the capacity themselves, such as compressed
digital channel customers (“Protected Parties”), as a substitute for an
equipment unit which has failed; provided, that Customer acknowledges that the
Satellite Operator may elect to use “Substitute Capacity” (as provided in
below), if available, in lieu of using Spare Equipment.

 

Customer acknowledges and agrees that the Spare Equipment redundancy plan of the
Satellite may require the Satellite Operator to reassign certain SSPAs or TWTAs,
as applicable, among Transponders to make use of Spare Equipment. In
circumstances in which a spare SSPA or TWTA is required to be employed for any
Protected Party and to do so requires a change in the SSPA or TWTA assigned to
Customer, Customer shall, on notice from HNS or the Satellite Operator,
immediately cease transmitting to the Satellite to allow the SSPA or TWTA that
is assigned to its Transponder to be reassigned and a different unit (that meets
the Performance Specifications) to be put in its place.

 

If: (a) the Customer's Transponder Capacity suffers a Confirmed Failure, and
(b) the Spare Equipment associated with such Customer's Transponder Capacity is
not available or the use of such Spare Equipment would not correct the failure,
and (c) equivalent capacity on another Transponder meeting the Performance
Specifications (the "Substitute Capacity"), is available and its use by Customer
in accordance with the Satellite Operator’s Operational Requirements is not
predicted to interfere with the use or rights of others using the Satellite, in
each case as determined by the Satellite Operator, acting in good faith, then
the Satellite Operator, as soon as possible and to the extent technically
feasible, employ such Substitute Capacity for the Customer's Transponder
Capacity to satisfy HNS’ obligations under the MSA. In the event such Substitute
Capacity for the failed Customer's Transponder Capacity is deployed, such
Substitute Capacity shall be deemed to be Customer's Transponder Capacity for
all purposes under the Amendment 3.

 

 

 

 

In the event that two or more Transponders on the Satellite simultaneously fail
to meet their respective service or performance specifications and Spare
Equipment or Substitute Capacity is available for some, but not all of the
affected capacity, then the allocation of such Spare Equipment or Substitute
Capacity shall be determined by the Satellite Operator. As used in this Section,
the term "simultaneously" shall be deemed to mean occurring within a 24-hour
period.

 

2.   Service Credits. In the event of a “Confirmed Outage” of Customer’s
Transponder Capacity which Outage results in the Service Performance Standard
specified in Section 3 of Attachment I not being met, Customer shall be entitled
to Service Credits in accordance with the provisions of said Section 3.

 

3.   Replacement of Satellite and/or Communications Payload. During the
Amendment No. 3 Term, HNS or the Satellite Operator may replace the Satellite or
one of its communications payloads (e.g. Ku or C-band) with another satellite (a
“Replacement Satellite”) at the same orbital location or at such other orbital
location to which such Replacement Satellite may be authorized by the
Governmental Communications Authorities to be located. In such circumstances,
provided there is available substantially comparable substitute capacity on the
Replacement Satellite, HNS shall provide such capacity to Customer (the
“Replacement Capacity”) and Amendment 3 shall continue with such Replacement
Capacity in lieu of the capacity originally provided for the remainder of its
scheduled Capacity Term. The Replacement Capacity shall be deemed substantially
comparable if the performance specifications for the Replacement Capacity (the
“Replacement Performance Specifications”) have materially the same or better
coverage and performance than the original specifications. HNS shall use all
reasonable efforts to minimize any disruption of operations while the Customer’s
Transponder Capacity is being transferred from one satellite to the other and
Customer may be entitled to Service Credits during any period that the
Customer’s Transponder Capacity may be unavailable from both satellites. In the
event of a replacement of Customer’s Transponder Capacity under this Section,
all references in this Annex to the Satellite, Customer’s Transponder Capacity
shall thereafter be deemed to refer to the Replacement Satellite. In the event
that the Replacement satellite cannot be served via an existing Hughes RFT at
the Greisheim NOC, Hughes will provide pricing for an additional RFT if feasible
or alternative teleport approach if available.

 

VII. INDEMNIFICATION

 

1.Indemnification.

 

a)Customer shall indemnify and save HNS and the Satellite Operator harmless from
all claims, liabilities losses, costs or damages, including attorneys fees and
costs, arising out of (i) Customer’s Use of Customer’s Transponder Capacity
pursuant to this Attachment, including, without limitation, Customer’s violation
or alleged violation of any of the Laws, including without limitation, the
Obscenity Laws described in Section V or any actual or alleged libel, slander,
obscenity, indecency, infringement of copyright, breach in the privacy or
security of transmissions; (ii) Customer’s breach of its obligations under the
MSA; (iii) any disputes between or among Customer and its transmission
recipients or its programs or other transmission content suppliers; or (iv) any
claims made under any warranty, representation or statement by Customer to any
third party concerning Customer’s Transponder Capacity.

 

 

 

 

b)Customer shall pay all expenses (including attorneys’ fees) incurred by HNS in
connection with all legal or other formal or informal proceedings concerning
claims of third parties arising out of or related to the items specified in
Section 1(a) above, and Customer shall satisfy all judgments, costs, or other
awards which may be incurred by or rendered against HNS.

 

c)HNS shall have the sole right of defense in any legal or other formal or
informal proceedings concerning claims of third parties, provided, however, that
HNS shall conduct such defense with legal counsel reasonably satisfactory to
Customer. Customer shall pay any settlement of any such claim or legal or other
formal or informal proceeding, but Customer shall not agree to any settlement of
any third party claim without first giving thirty (30) days prior written notice
of the terms and conditions of such settlement to HNS and obtaining HNS’ written
consent to such settlement.

 

2.Injunctive Relief

 

a)HNS’ Right to Injunctive Relief. In order to protect against or prevent
violations of Laws or to protect the Satellite, other satellites and/or the
transponder capacity or other Users (including HNS) from interference or other
similar breaches of the MSA, HNS shall have the right immediately to obtain
injunctive relief, including a temporary restraining order on notice of four
(4) hours or more to Customer, to prevent Customer from breaching, or to compel
Customer to perform, its obligations under the MSA.

 

b).Customer’s Right to Injunctive Relief. In order to protect Customer’s right
to Use Customer’s Transponder Capacity from a wrongful termination by HNS
pursuant to Section VIII below, or a wrongful denial by HNS of Customer’s access
pursuant to Section VIII, Customer shall have the right immediately to seek
injunctive relief, including a temporary restraining order on notice of four
(4) hours or more to HNS, if any such wrongful termination or denial of access
occurs.

 

4.Right to Deny Access.

 

a)If Customer violates any provision of this Attachment, and, following notice
from HNS, continues to violate any such provision, then in addition to its other
rights hereunder, HNS shall have the immediate right to prevent Customer from
accessing Customer’s Transponder Capacity to the extent, but only to the extent
necessary and for the time necessary to prevent such breach from continuing.

 

 

 

 

b)If, in connection with Using Customer’s Transponder Capacity,

 

i)Customer is convicted under any Obscenity Law or has been found by any
Governmental Authority to have violated any such law;

 

ii)based on any Use of Customer’s Transponder Capacity by Customer, HNS is
indicted or otherwise charged as a criminal defendant, or is convicted under any
Obscenity law, or becomes the subject of a criminal proceeding or a governmental
action seeking a fine, license revocation or other sanctions, or any
Governmental Authority seeks a cease and desist or other similar order or
filing;

 

iii)A Governmental Communications Authority has issued an order initiating a
proceeding to revoke HNS or the Satellite Operator’s authorization to operate
the Satellite;

 

iv)HNS obtains a court order pursuant to this Section, or a court or
Governmental Authority of competent jurisdiction orders HNS to deny access to
user or orders user to cease transmission; or

 

v)HNS receives notice (the “Illegal Programming Notice”), written or oral, from
a Governmental Authority that such authority considers Customer and/or any other
user’s programming to be in violation of Obscenity Laws (the “Illegal
Programming”), and that if HNS does not cease transmitting such Illegal
Programming, then HNS and/or its parent or affiliates and/or any of their
executives will be indicted or otherwise charged as a criminal defendant, will
become the subject of a criminal proceeding or a governmental action seeking a
fine, license revocation or other sanctions, or that such Governmental Authority
will seek a cease and desist or other similar order or filing (with HNS being
obligated, to the extent permitted by law, to provide Customer with a copy of
such Illegal Programming Notice, if written, or with other verification,
including the details thereof, if oral);

 

then, upon written notice from HNS to Customer (the “Denial of Access Notice”),
which may be oral directed to Customer, Customer shall cease using Customer’s
Transponder Capacity, immediately, in the case of a denial of access pursuant to
subparagraphs (i), (ii), (iii) or (iv) above, or within 24 hours following
receipt of such notice, in the case of a denial of access pursuant to
subparagraph (v), above; and if user does not voluntarily cease using such
capacity at the appropriate time, then HNS shall have the right to take such
steps as they may deem necessary to prevent user from accessing Customer’s
Transponder Capacity. Provided, however, that if user has more than one
programming service, then the denial of access by HNS shall apply only to the
Transponder used to provide the illegal Programming Service; and provided
further, however, that if, upon receipt of the Denial of access Notice from HNS,
user does not immediately cease transmission of such Illegal Programming
Service, then HNS shall have the right to take such steps as they deem necessary
to prevent user from accessing the Transponder used to transmit such Illegal
Programming Service (and if, thereafter, Customer transmits such Illegal
Programming Service using any of Customer’s Transponder Capacity, then HNS shall
have the immediate right, without further notification, to take such steps as
HNS deems necessary to prevent Customer from accessing any of Customer’s
Transponder Capacity). As used herein, “user” shall mean Customer and any person
to whom Customer transfers all or part of its right to Use Customer’s
Transponder Capacity, including without limitation, a sublessee, licensee or
assignee.

 

 

 

 

VIII.  TERMINATION OF SPACE SEGMENT SERVICES

 

The provision of in Amendment 3 relative to Space Segment Services shall
terminate automatically as speicifed in said Amendment, unless terminated
earlier pursuant to one of the following paragraphs:

 

1. Events of Customer Default. In the event that an Event of Customer Default,
as defined in the MSA, occurs, then HNS may, by giving written notice thereof to
Customer, terminate the provisions of Amendment 3 relative to Space Segment
Services as of a date specified in such notice of termination. In the event that
HNS terminates Amendment 3 for any such reason, in addition to all of HNS’ other
remedies at law or in equity, HNS may declare immediately due and payable a
“Termination Fee” equal to the monthly fees remaining unpaid over the balance of
the term of this Amendment 3.

 

Further, in such event, HNS shall be entitled to use the Customer's Transponder
Capacity for whatever purpose HNS sees fit and Customer shall not be entitled to
any equitable relief with respect to such use or any refund of amounts paid to
HNS. Customer acknowledges that HNS’ rights set forth in this section: (i) are
reasonable under all of the circumstances existing as of this date; (ii)
constitute liquidated damages for the loss of a bargain; and (iii) do not
constitute a penalty.

 

2. Termination for Transponder Capacity Failure. If a Transponder Capacity
Failure continues uninterrupted for more than ten (10) consecutive days, or such
other period as is mutually agreed upon in writing by HNS and Customer, then the
provisions of the MSA relative to Space Segment may be immediately terminated by
either party by written notice to the other delivered on or before the thirtieth
day after the calendar day on which the Transponder Capacity Failure began. If
so terminated, HNS shall refund to Customer a prorated amount of any prepaid
charges for the terminated transponder capacity and HNS shall have no other or
further liability to Customer.

 

3. Termination for Removal of Satellite. If, during the Term, the Satellite
Operator or HNS, in their sole discretion, (1) determines that it is necessary
to remove the Satellite from operation and (2) does not elect to provide
equivalent replacement capacity to Customer at the same orbital slot as was
previously occupied by the Satellite, then it is understood and agreed that upon
removing the Satellite from its assigned orbital location, HNS shall have no
further obligations to Customer relative to the provision Space Segment under in
respect of that Satellite under the MSA ; provided, however, that until the
Satellite is removed, HNS shall continue to make available Customer’s
Transponder Capacity as provided for herein. HNS will, to the extent possible,
provide Customer with ninety (90) days notice prior to the disposition of the
Satellite. Upon any termination of the MSA pursuant to this Section, HNS shall
refund to Customer a prorated amount of any prepaid charges for the terminated
Transponder Capacity. Except as set forth in the preceding sentence, HNS shall
have no liability to Customer upon such termination.

 

 

 

 

ATTACHMENT I

STATEMENT OF WORK

 

1.0SCOPE OF WORK

 

In accordance with the terms hereof, HNS will provide services in Europe which
required to provide full duplex point-to-multipoint satellite communication
system using a dedicated HX Network (“Network”) consisting of certain network
operations center (“NOC”) equipment, and Customer supplied and Customer operated
integrated aeronautical terminal units. The Equipment associated with the
Network is being provided in accordance with the purchase order previously
issued by Customer for the European NOC Equipment.

 

The program effort associated with the maintenance and operation of the Network
will be carried out as follows:

 

HNS will provide services including;

 

1)HNS North America will be the prime contractor for and Row44 point of contact
for all program management services, including network engineering and
implementation of Equipment and Services.

 

2)Provision and operation of Row44 dedicated inroute Ku-band space segment (the
“Space Segment”) per Customer’s instructions subject to space segment
availability. Provision and operation of Row44 outroute capacity per Customer’s
instructions.

 

3)***

 

4)Read-only access to monthly Service reports to provide information regarding
the Services including service NOC outages during the prior calendar month, and
planned activities for the upcoming calendar month.

 

5)***

 

2.0DELIVERABLE SERVICES

 

This section sets forth the services to be provided under this Agreement.

 

2.1NOC OPERATIONS AND MAINTENANCE

 

HNS will provide the NOC Operations and Maintenance Services as described in
Attachments II and III.

 



 



*** Confidential treatment requested.  

 

 

 

 

2.2SPACE SEGMENT

 

Dedicated transponder capacity to support the Customer's dedicated outroute and
inroutes will be procured by HNS on the ***. The satellite is configured with
redundant traveling wave tube amplifiers (“TWTAs”), which provide inherent
backup capability in the event of a primary TWTA failure.

 

2.3REPORTS AND OTHER INFORMATION; REMOTE ACCESS

 

HNS will provide Customer with read-only access to the following reports via a
web-based application in HNS standard formats:

 

1.Chronological list of trouble reports summarizing NOC related or customer
reported problem(s) and resolution(s) of problems with timed duration of outage.
This report will also provide information on HNS’ performance in resolving the
problem in accordance with the applicable severity level.

 

2.Network service availability is reported on the Network Outage reports for
network outage conditions and/or Operations Trouble Tickets.

 

3.Other reports as may be made available in accordance with Attachment II.

 

Customer may request other reports and information, which, upon mutual
agreement, HNS will provide for an additional fee.

 

2.4HNS PROGRAM TASKS

 

HNS has the overall responsibility for implementation of Customer’s dedicated
European Network as described in this Amendment. This section details some of
the specific tasks that will be the responsibility of HNS during the
accomplishment of this work. Section 4.0 notes Customer's responsibilities
related to the network implementation.

 

2.4.1Program Management Team

 

In order to ensure that work under the Agreement proceeds at the planned rate,
HNS’ program management team will consist of experienced professionals in the
various areas of expertise required. This team will be headed by a Program
Manager to coordinate all HNS resources required for the successful conduct of
the work, and to ensure that required coordination takes place between HNS and
Customer personnel.

 







*** Confidential treatment requested.  

 

 

 

 

Tasks to be performed by the program management team include:

 

·Schedules

·Status reporting

·Staffing

·Subcontractor interface (if applicable)

·Space segment technical support

·System configuration

·Documentation preparation



 

2.4.2Progress Reports and Status Reviews

 

A program status review meeting will be held weekly during the network
implementation, and monthly thereafter, unless otherwise agreed by the parties,
to review the most recent progress reports and discuss any particular program
problem areas. The scheduling of meetings will be by mutual agreement. HNS will
prepare and action item list and trouble Trouble Ticket status to track project
status.

 

I

3.0SERVICE PERFORMANCE

 

The following provisions shall apply to the European HX NOC equipment operated
by HNS.

 

3.1Service Performance Standard

 

HNS will use commercially reasonable efforts to make the Services available
(“Service Availability”) *** of the Scheduled Service Time (as defined in
Paragraph 3.3 below) for each calendar month of the Term, such that the
aggregate number of minutes of Service interruption for the HX NOC for a given
calendar month of the Term shall not exceed *** of the aggregate number of
minutes of Scheduled Service Time.

 

3.2Service Performance Conditions

 

HNS will use commercially reasonable efforts to provide the Services in
accordance with the Service performance standard set forth in Paragraph 3.1
above. In the event that HNS fails to meet such Service performance standard in
any calendar month, as Customer's sole and exclusive remedy, HNS will pay
Customer liquidated damages calculated in accordance with Paragraph 3.4 below. A
failure to meet the Service performance standard does not constitute a Service
interruption for purposes of calculating liquidated damages under this section
when due to any of the following causes:

 

A.The failure or nonperformance of any Customer-provided facilities or
equipment, or third-party facilities or equipment acquired by HNS on behalf of
Customer, including any out-of-tolerance earth station conditions not caused by
HNS

 



 



*** Confidential treatment requested.  

 



 

 

  

B.The fault, negligent act, or negligent failure to act of Customer, its
employees, agents, or invitees.

 

C.Preventive maintenance and/or other scheduled Service outages (when done
pursuant to a preventive maintenance schedule provided by HNS, and reasonably
agreed by Customer) as may be necessary to maintain the Services in satisfactory
operating condition, to provide additional system capacity, to protect the
overall performance of the Services, to protect the overall performance of the
Services, or any other such or for any other reasonable cause. For the avoidance
of doubt, preventive maintenance schedules in respect of Customer’s own NOC
equipment shall be mutually agreed to occur outside of each of Customer’s
typical network usage hours.

 

D.An event of Force Majeure suspending HNS' performance obligations in
accordance the applicable terms of this Agreement.

 

E.The unavailability of Services to Customer, pursuant to orders of applicable
Governmental Communications authorities, during emergency conditions such as
major natural or man-made disasters and emergencies involving national defense
and security.

 

3.3Service Interruption

 

The Services shall be available on a 24-hour per day, 365-days per year basis
(the “Scheduled Service Time”). The duration of a Service interruption is
measured by the number of hours during the Scheduled Service Time that elapse
from the time that a trouble ticket is opened to the time that HNS notifies
Customer that the Services have been restored. Customer’s availability for a
given calendar month shall be a percentage equal to 100% minus a fraction, the
numerator of which shall be equal to the aggregate number of minutes of
interruption for Customer's HX NOC Equipment, and the denominator of which shall
be equal to the total number of minutes of scheduled Service time for such
month.

 

3.4Service Interruption Liquidated Damages

 

***

 

4.0CUSTOMER RESPONSIBILITIES

 

4.1PROGRAM MANAGER

 

Customer will designate a primary point of contact for overall coordination of
Customer related activities.

 



 

  *** Confidential treatment requested.  

 

 

 

 

4.2LICENSES

 

Except for the licenses associated with HNS’s NOC operations, Customer will be
responsible for obtaining all necessary licenses for operating the network,
including licenses for governmental bodies having responsibilities for
communications and air travel . HNS, however, will provide Customer reasonable
support in applying for such licenses. Customer shall remain responsible for
actually filing the applications and holding and maintaining the licenses.

 

4.3CUSTOMER SUPPLIED EQUIPMENT

 

All Customer-owned Equipment (with the exception of the HX NOC) located at the
NOC shall be operated by the Customer including monitoring, control, trouble
isolation and resolution. HNS’ services pertaining to this Customer-owned
equipment shall be limited to installation or replacement of Customer supplied
equipment upon request by the Customer.

 

Customer supplied equipment necessary for HNS to perform system integration and
testing shall be in good working order at the time of the system integration.

 

4.4        CUSTOMER REMOTE EQUIPMENT INSTALLATION, MAINTENANCE AND
TROUBLESHOOTING RESPONSIBILITIES

 

Except for HNS remotely servicing the remote equipment, such as, resetting such
equipment, uploading software to such equipment as requested by Customer, or
making mutually agreed configuration changes to the remote equipment Customer is
responsible for all remote equipment installation, maintenance and
troubleshooting and field service issues.

 

 

 

  

ATTACHMENT II

 

NOC OPERATIONS, MAINTENANCE AND TECHNICAL SUPPORT SERVICES

 

1.General

 

This Attachment II defines the work to be performed by HNS (HNS) to provide
European HX NOC operations, maintenance, and technical support services.

 

European HX NOC operations and maintenance services consists of operating and
maintaining the Customer’s dedicated HX NOC facilities installed at the
Greisheim NOC.

 

2.Support Services

 

***

 

Technical systems and software support will be provided for operational problems
by HNS. Technical support services are those services, related to the isolation
and resolution of problems occurring within the Hughes supplied equipment and
software. Customer is responsible for isolation and troubleshooting of
aeronautical terminal problems, except that HNS will provide status monitoring
of the remote terminals. The operational status of each remote terminal (active
or inactive) will be accessible to Customer via the network management system.

 

The various technical support services that will be provided to Customer as part
of this Maintenance Agreement are described below.

·NOC and system level support 24 hours per day, seven days per week. In the
event of a NOC operational issue, HNS will open a Customer Case Record (CCR) and
notify the customer of the event. Periodic updates will be made to the ticket
which track major problem isolation steps and results.

·Customer shall be provided with a URL and a Username/Password that will enable
them to read their CCRs via the Internet. This access will also show the last 60
days of activities (tickets opened/closed) and provides a means of commenting
back to the assigned support engineer or HNS management.

·HNS will provide Customer Service Bulletins (CSBs) periodically to notify
Customer of problems that have been reported with the system, the current
correction status of these problems and/or operational procedures to provide a
work around to the problems. CSBs also provide additional information, not
available in the current system documentation.

·Upgrades to the current version of software within the Customer’s Hub equipment
will be made as necessary to incorporate bug fixes. Update schedules will be
mutually agreed with the Customer.

·Customer access to the HX network Vision system for terminal related
monitoring, maintenance and diagnostic functions such as: terminal commissioning
support, display of terminal status, display of terminal link statistics, and
terminal reset commands. Remote terminal software downloads or configuration
changes will be the responsibility of HNS.

 



 



*** Confidential treatment requested.   

 



 

 

  

·HNS will provide Customer access to the HX network management system for the
monitoring of alarm conditions with respect to HNS HX-NOC (not the NOC
components that are on the shared platform) equipment. Any NOC related software
downloads or configuration changes will be the responsibility of HNS.

 

3.Problem Severity Levels

 

When a CCR is opened a severity level is assigned based upon the impact or
potential impact of the problem. The various severity level designations are
described below.

 

Severity 1: Network down

Severity 2: Problem that will cause a severity 1 circumstance if not corrected

Severity 3: Recurring operational problem

Severity 4: Technical questions / future release request / software upgrades

Severity 5: Single event problem with minor impact

Severity 6: Currently used for advance warranty issues if applicable

Severity 7: Problems that will be resolved in a future software release.

 

The specific severity level definitions, actions, and escalation timeframes for
critical problems (severity level 1 through 3 are described below.

 

3.1Severity Level 1 - Network down

 

A network may be declared down if either:

 

50% or more of the remote sites are not communicating

50% or more of the remote connections fail.

 

The goal is to have the network restored within one (1) hour of the event. The
following are the escalations for Severity Level 1:

 

 

 

 

Level   Time CCR
Opened   Responsibility   Action               1   0 hr   Network Operator  
Open CCR, document problem, notify section supervisor. 2   0 hr   Network
Engineer   Work to resolve the problem. 3   0 hr   Section Manager   Support
network engineer and obtain additional resources as required.  Inform network
engineering management and program manager as appropriate. 4   1 hr   Network
Engineering Director, Program Manager   Network engineering director determines
if development engineering involvement is necessary and reviews the situation
with the program manager. Program manager reviews the situation with the
Customer. 5   1 hr   Sr. Director of Network Engineering   The senior director
examines the situation and provides additional resources if required,  
estimates the time to resolution,  and escalates to senior management. 6   8 hrs
   Senior Vice President   SVP examines the actions taken, determines if
additional resources are required, reviews the status and next steps with the
Customer’s executives. 7 & 8   20 hrs   QA War Room Exec VP                     
  QA war room reviews the overall actions, determines if additional actions are
required, advises the executive vp and the OOTC of the status, and determines
whether process changes are required.          

 

2.2        Severity Level 2 - Condition exists that has a major negative impact
on the customer or if left unchecked could result in a severity level 1 event

 

Examples of this are:

Loss of redundancy

Continuous connectivity problems

Failure of a previously implemented protocol or application.

Failure of a newly applied patch or fix to an existing problem.

 

The goal is to address the problem within 4 hours with a work-around, patch,
parts replacement or an alternative plan that has been agreed with by the
Customer. If the original problem is resolved with a temporary fix the original
CCR is to be closed and a second CCR opened at a lower severity level to track
the ongoing problem resolution.



 

 

 

Level   Time CCR
Opened   Responsibility   Action 1   0 hr   Network Operator   Open CCR,
document problem, notify section supervisor. 2   1 hr   Network Engineer   Work
with Customer to resolve the problem. 3   4 hr   Section Manager   Support
network engineer and obtain additional resources as required.  Inform network
engineering management and the program manager as appropriate. 4   6 hr  
Network Engineering Director, Program Manager   Network engineering director
determines if development Engineering involvement is necessary and reviews the
situation with the program manager.  The program manager reviews the situation
with the Customer. 5   12 hr   Sr. Director of Network Engineering   The Sr
Director examines the situation, provides additional resources if required,
estimates the time to resolution and escalates to senior management. 6   24 hrs
  Senior Vice President   SVP examines the actions taken, determines if
additional resources are required, and advises Customer executives as to status
and next steps. 7 & 8   48 hrs   QA War Room, Executive VP   QA war room
determines if additional actions are required, advises the executive vp and the
OOTC of the status, and determines whether process changes are required.

 

2.3Severity Level 3 - Reoccurring operational issue with moderate impact

 

Examples are daily events including the following:

a) Hub component resets

b) Remote resets due to HNS system issue

c) Improper implementation of a new protocol or feature

 

 

 

 

The goal is to address the condition within 10 Days with either a patch or a
final fix acceptable to Customer. If the solution is temporary, the original CCR
will be closed and a new severity level 7 CCR will be opened to track planning
and implementation of the permanent solution.

 

Level   Time CCR
Opened   Responsibility   Action 1   0 hr   Network Operator   Open CCR,
document problem, and notify section supervisor. 2   8 hr   Network Engineer  
Work with Customer to resolve the problem. 3   4 d   Section Manager   Obtain
additional resources as required, inform network engineering management and
program manager as appropriate. 4   5 d   Network Engineering Director   Network
engineering director reviews the situation with development engineering and the
program manager if appropriate.  Program manager reviews the situation with the
Customer. 5   6 d   Sr. Director of Operations Support   The senior director
examines the situation and determines if additional resources are required,
estimates the time to resolution, and escalates to senior management. 6   10 d  
Senior Vice President   SVP examines the actions taken, determines if additional
resources are required, and advises Customer’s executives of status and next
steps.

 

 

 

 

4.0SERVICE LIMITATIONS

 

The Technical Support Services are offered with the limitations outlined in this
section.

 

Technical Support Services do not include support and service for the following:

 

1) Service and repair of software, equipment accessories, attachments, or any
other devices not specifically purchased by Customer under the Master Purchase
Agreement.

 

2) Servicing Equipment and Software that has been changed, modified, or altered
other than by means of approved upgrades and configuration changes.

 

4.0CUSTOMER RESPONSIBILITIES

 

4.1FAULT ISOLATION AND PROBLEM DETERMINATION

 

Customer shall maintain a technical staff with the capability of performing
airborne terminal fault isolation and problem determination. Further, the
Customer's trained staff shall be readily accessible by phone during periods
when the Customer requests Technical Support. The Customer's staff shall assist
HNS personnel in system troubleshooting, fault isolation, and problem
determination to the extent requested.

 

4.2SPARES

 

Customer shall purchase and maintain the HNS recommended complement of spares

 

 

 

 

ATTACHMENT III

 

SERVICE ORDER, PRICE SCHEDULE AND PAYMENT TERMS

 

1.      INITIAL SERVICE ORDER

 

1.1 NOC Operations, Technical Support and Maintenance

 

***

 

1.2 Remote Services

 

***

 

1.3 Backhaul Services

 

***

 

1.4 Space Segment

 

***

 

2.      OPTIONAL SERVICES

 

A.           Customer Furnished Equipment Expansion Services

 

***

 

3.      PAYMENT TERMS

 

Program Management, Backhaul Services, NOC Operations, Maintenance and Technical
Support Services will be invoiced one month in advance. Invoices for NOC
Operations, Maintenance and Technical Support charges will commence on the date
of activation of the NOC Equipment. Invoices for backhaul services will start on
the date such services are activated. The NOC Operations and Maintenance Charges
described in Section 1.1 above will commence on December 1, 2010.

 

Except as otherwise provided in this Section, payment will be due net thirty
(30) days from date of invoice.

 

Space Segment Services will be invoiced monthly in advance. Invoices for space
segment will be due and payable in accordance with the schedule set forth below.

 



 



*** Confidential treatment requested.   

 

 

 

 

***

 

In the event that Customer requires that the Space Segment described above be
provided by HNS for a period beyond December 31, 2011, Customer will so advise
HNS by XXXXXX, after which point, Customer and HNS will exercise their
respective best efforts to reach agreement on the payment terms and prices for
any such capacity after December 31, 2011.

 







*** Confidential treatment requested.  

 

 

 

 

AMENDMENT NO. 4 TO MASTER SERVICES AGREEMENT

This AMENDMENT No. 4 (the “Amendment”) to Master Services Agreement is entered
into November ____, 2010 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 31280 Oak Crest
Drive, Suite #5, Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on two prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional satellite capacity in North America; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the additional satellite capacity herein described.

 

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.      ADDITIONAL CAPACITY

Commencing November 23, 2010, the amount of satellite capacity to be provided by
HNS during the Term of the Agreement will be increased to the levels described
in the table below:

***



2.      NOC OPERATIONS CHARGE

***

 



 

  *** Confidential treatment requested.  

 

 

 

 

3.      PAYMENT SCHEDULE

As previously agreed by the parties, Row44 will be required to make payments for
each of the charges described above on before the end of the last day of the
month prior to the month for which services are to provided.

 

In the event that any payment is not received by the due date, HNS may, at its
option, immediately terminate services as of the first day of the next following
month. By way of example, in the event that the July 2011 payment is not made by
the end of the day on June 30, 2011, HNS may terminate or suspend service on
July 1, 2011.

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with *** and HNS makes no representation about its ability to
re-secure space segment or restart services at a later date.

 

Further, the table below sets forth a schedule for the payment of the monthly
NOC Operations and Maintenance charges, along with the monthly satellite
capacity charges, as modified by this Amendment.

 

***

 

4.      OTHER TERMS

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

  



 



*** Confidential treatment requested.   

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 3 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John Guidon       Title: V.P. Legal   Title: C.E.O.       Date: 11/18/2010  
Date: 11/17/2010

 

 

 

 

AMENDMENT NO. 5 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 5 (the “Amendment”) to Master Services Agreement is entered
into January ____, 2011 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 31280 Oak Crest
Drive, Suite #5, Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional satellite capacity in North America; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the additional satellite capacity herein described.

.

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.      ADDITIONAL CAPACITY

 

Commencing January 24, 2011, the amount of *** to be provided by HNS during the
Term of the Agreement will be increased to the level described in the table
below:

 

***

 

III.           Payments for Services

 

Row44 will be required to make payments for the charges listed above before the
end of the last day of the month prior to the month for which services are to be
provided.

 

In the event that any payment is not received by the due date, HNS may, at its
option, immediately terminate services as of the first day of the next following
month. ***

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with *** and HNS makes no representation about its ability to
re-secure space segment or restart services at a later date.

 

IV.           Payment Schedule

 

***

 



 

*** Confidential treatment requested.  



 

 

 

  

4.      OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 3 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John LaValle       Title: V.P. Legal   Title: COO & CFO       Date:
01/15/2011   Date: 01/14/2011

 

 

 

 

AMENDMENT NO. 6 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 6 (the “Amendment”) to Master Services Agreement is entered
into January ____, 2011 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 31280 Oak Crest
Drive, Suite #5, Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional satellite capacity in North America; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the additional satellite capacity herein described.

.

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.           ADDITIONAL CAPACITY

 

Commencing April 1, 2011, the amount of satellite capacity to be provided by HNS
on both the *** and the *** will be increased by ***, to the price levels listed
below. For the sake of clarity, the table below also include the pricing and
technical parameters for ***.

 

***

 

III.           Payments for Services

 

Row44 will be required to make payments for the charges listed above before the
end of the last day of the month prior to the month for which services are to be
provided.

 

In the event that any payment is not received by the due date, HNS may, at its
option, immediately terminate services as of the first day of the next following
month. ***.

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with *** and HNS makes no representation about its ability to
re-secure space segment or restart services at a later date.

 

4.           OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 



 



*** Confidential treatment requested.   

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 3 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John LaValle       Title: V.P. Legal   Title: COO & CFO       Date:
03/30/2011   Date: 03/30/2011

 

 

 

 

AMENDMENT NO. 7 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 7 (the “Amendment”) to Master Services Agreement is entered
into July ____, 2011 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive, Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and

 

WHEREAS, Amendment No. 3 to the MSA provided, inter alia, that HNS would sell
and Customer would purchase certain space segment capacity on the ***; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional space segment capacity on the ***, pursuant to the terms hereof; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of such additional capacity.

.

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Customer and HNS hereby
agree as follows:

 

1.          TERM OF THIS AMENDMENT

 

The term of this Amendment (“Amendment No. 7 Term”) and the term of Services
provided pursuant to Amendment No. 3 to the MSA and hereunder will commence
January 1, 2012 and remain in effect for a period of ***, unless terminated
earlier as provided herein.

 

2.          ADDITIONAL SATELLITE CAPACITY.

 

Commencing January 1, 2012, the amount of satellite capacity to be provided by
HNS to Customer, and the price for such capacity will be as specified in Section
1 to Attachment A appended hereto. The payment and other terms relating to such
capacity shall be as specified in Section 2 to Attachment A.

 

3.          OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 



 



 *** Confidential treatment requested.   



 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 7 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives. 

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John LaValle       Title: V.P. Legal   Title: COO & CFO       Date:
09/29/2011   Date: 07/29/2011

 

 

 

 

ATTACHMENT A

1.SPACE SEGMENT ON ***

 

Commencing on January 1, 2012, the amount of capacity to be provided by HNS to
Customer will be as specified below:

 

***

 

2. PAYMENT and other TERMS

 

A.Space Segment Pricing:

 

***

 

B.Additional Terms:

 

***

 

C.Year 1 Space Segment Payment Schedule

 

***

 

Year 2 Space Segment Payment Schedule

 

***

 

Year 3 Space Segment Payment Schedule

 

***

 

In the event that Customer determines that it is not able to utilize the space
segment capacity specified above, Customer may provide HNS with written notice
of such inability ***. Upon receipt of such notice from Customer, HNS will
attempt to remarket the relevant unused capacity to third parties. Further, to
the extent HNS is successful in such remarketing efforts, HNS will relieve
Customer of its payment obligation hereunder. Customer acknowledges, however, if
Customer does return any space segment capacity to HNS for remarketing, HNS
makes no guarantee or representation that this capacity will be available later,
should Customer’s requirements change.

 

***

 



 



*** Confidential treatment requested.    

 

 

 

 

AMENDMENT NO. 8 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 8 (the “Amendment”) to Master Services Agreement is made
effective August 3, 2011 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional satellite capacity in North America; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the additional satellite capacity herein described.

  

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.      ADDITIONAL CAPACITY

 

Commencing August 1, 2011, the amount of satellite capacity to be provided by
HNS on both the *** and the *** will be increased by ***, to the price levels
listed below. For the sake of clarity, the table below also include the pricing
and technical parameters for ***,

 

***

 

Note: The values listed above for percent of Bandwidth may need to be slightly
changed depending upon transponder power performance. 

 

III.      Payments for Services

 

Row44 will be required to make payments for the charges listed above before the
end of the last day of the month prior to the month for which services are to be
provided.

 

In the event that any payment is not received by the due date, HNS may, at its
option, immediately terminate services as of the first day of the next following
month. ***

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with *** and HNS makes no representation about its ability to
re-secure space segment or restart services at a later date.

 

 



 



*** Confidential treatment requested.  

  

 

 

 

 

4.      OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 8 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John Guidon       Title: V.P. Legal   Title: C.E.O.       Date: 08/03/2011  
Date: 08/03/2011

 

 

 

 

AMENDMENT NO. 9 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 9 (the “Amendment”) to Master Services Agreement is entered
into August ____, 2011 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional satellite capacity in North America; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the additional satellite capacity herein described.

.

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.      ADDITIONAL CAPACITY

 

Commencing September 19, 2011, the amount of outroute satellite capacity to be
provided by HNS on *** will be increased by ***. Commencing on September 29,
2011, the amount of satellite capacity to be provided by HNS on *** to the price
levels listed below.

 

***

 

Note: The values listed above for percent of Bandwidth may need to be slightly
changed depending upon transponder power performance. 

 

III.      Payments for Services

 

Row44 will be required to make payments for the charges listed above before the
end of the last day of the month prior to the month for which services are to be
provided.

 

The payment due September 30, 2011 will include the pro-rated services for the
month of September plus the payment due for October services. The payment due
September 30, 2011 is *** calculated as follows:

 

***

 

***

 



 



*** Confidential treatment requested.  





 

 

 

 

In the event that any payment is not received by the due date, HNS may, at its
option, immediately terminate services as of the first day of the next following
month. ***

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with *** and HNS makes no representation about its ability to
re-secure space segment or restart services at a later date.

 

4.      OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 8 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John Guidon       Title: V.P. Legal   Title: C.E.O.       Date:     Date:
09/07/2011

 







*** Confidential treatment requested.  

 

 

 

 

AMENDMENT #10 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 10 (the “Amendment”) to Master Services Agreement is entered
into December ____, 2011 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional satellite capacity in North America; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the additional satellite capacity herein described.

.

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.      ADDITIONAL CAPACITY

 

Commencing December 9, 2011, the amount of satellite capacity to be provided by
HNS on *** will be increased by ***. In addition, the amount ***. This table
also lists the amount of satellite capacity, on the other satellites utilized by
Customer, as well as the applicable ***.

 

***

 

2.      PAYMENT FOR CAPACITY

 

Row44 will be required to make payments for the charges listed above before the
end of the last day of the month prior to the month for which services are to be
provided.

 

The payment due December 31, 2011 will include the pro-rated services increased
capacity on *** plus the payment due for January services. Thus, the payment due
January 31, 2012 is ***, calculated as follows:

 

***

 

In the event that any payment is not received by the due date, HNS may, at its
option, immediately terminate services as of the first day of the next following
month. ***

 







 



*** Confidential treatment requested.  

  

 

 

 

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with *** and HNS makes no representation about its ability to
re-secure space segment or restart services at a later date.

  

3.      OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 8 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John Guidon       Title: V.P. Legal   Title: COO & CFO       Date:
12/19/2011   Date: 12/19/2011

 





*** Confidential treatment requested.  

 

 

 

 

AMENDMENT #11 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 11 (the “Amendment”) to Master Services Agreement is entered
into January ____, 2012 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional satellite capacity in North America; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the additional satellite capacity herein described.

 

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.      ADDITIONAL CAPACITY

 

Commencing January 26, 2012, the amount of satellite capacity to be provided by
HNS on the *** will be increased to provide ***. In addition, commencing
February 21, 2012, the amount of satellite capacity to be provided by HNS on ***
will be increased to provide *** and ***. Finally, commencing March 20, 2012,
the amount of satellite capacity to be provided by HNS on *** will be increased
to provide ***. The table below sets forth the amount of capacity to be provided
on *** once all the additional capacity has been provided. This table also lists
the applicable ***.

 

*** 

 





 



*** Confidential treatment requested.  

 

 

 

 

2.      PAYMENT FOR CAPACITY

 

Row44 will be required to make payments for the charges listed above before the
end of the last day of the month prior to the month for which services are to be
provided.

 

The payment due January 31, 2012 will include the pro-rated services increased
capacity on *** plus the payment due for February services. Thus, the payment
due January 31, 2012 is ***, calculated as follows:

 

***

 

The payment due February 29, 2012 will include the pro-rated services increased
capacity on *** plus the payment due for March services. Thus, the payment due
February 29, 2012 is ***, calculated as follows:

 

***

  

The payment due March 31, 2012 will include the pro-rated services increased
capacity on *** plus the payment due for April services. Thus, the payment due
March 31, 2012 is ***, calculated as follows:

 

***

 

In the event that any payment is not received by the due date, HNS may, at its
option, immediately terminate services as of the first day of the next following
month. ***

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with *** and HNS makes no representation about its ability to
re-secure space segment or restart services at a later date.

  





 



*** Confidential treatment requested.  

 

 

 

 

3.       OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 11 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
/s/ John LaValle       Title: V.P. Legal   Title: COO & CFO       Date:
01/23/2012   Date: 01/20/2012

 

 

 

 

AMENDMENT #12 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 12 (the “Amendment”) to Master Services Agreement is entered
into June _____, 2012 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive Westlake Village, CA 91361

 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
additional satellite capacity in North America; and

 

***

 

***

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover these
revisions.

 

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.       BACKGROUND

 

The initial term of the MSA is to expire on or about December 28, 2012. The
parties now desire to extend the term of services to be provided pursuant to the
MSA through December 31, 2015. ***

 

2.       TERM OF AGREEMENT

 

The parties now agree that the term of services to be provided pursuant to this
MSA (i.e., space segment services and Hub operations, maintenance and technical
support services), shall be extended through December 31, 2015. Therefore, the
term for any satellite space segment capacity previously acquired by Customer
under the MSA and any previously executed amendments, as well as the term for
any capacity to be provided pursuant to this Amendment and any subsequent
amendments, shall continue through December 31, 2015.

  

3.       EXCLUSIVITY

 

***

  







 



*** Confidential treatment requested.  



 

 

 

 



 

4.       ADDITIONAL CAPACITY

 

Currently, Customer has satellite capacity on ***. The total amount of capacity
currently being provided by HNS to Customer on each of these satellites is set
forth in the table below. Customer now wants to increase the amount of capacity
to be provided on each of these *** satellites. The increase in capacity will be
accomplished in a series of steps over the next few months, such that the total
amount of increased capacity, along with the dates by which such capacity will
be provided, will be as set forth in the table below.

 

***

 

The parties contemplate that increases in capacity will be completed in steps
over several months where the amount of outroute and inroute capacity being
provided is increased over time. In order to effect these increases, the
following process will be used. Customer will provide written notice to HNS
listing the details of the requested increase at least 30 days in advance of the
time Customer is requesting that such capacity be made available. The details to
be provided by Customer will include the name of the satellite, the amount of
the requested increase in outroute capacity, the amount of the requested
increase in inroute capacity, and such as information as may be reasonably
required. Upon receipt of this information, HNS will provide a response to
Customer indicating whether or not it will be able to effect such increase in
accordance with the Customer’s request. If HNS has notified Customer that it can
accommodate Customer’s request, this confirmation notice will then be deemed to
be Customer’s firm commitment to acquire the increased capacity in accordance
with the agreed schedule. In the event that HNS is not able to accommodate
Customer’s request, HNS will so notify Customer, including the reasons why it is
not able to fulfill the Customer’s request. Customer may then re-request the
increase in capacity and this process will be repeated.

 

5.       PRICING AND DISCOUNTS

 

Subject to the terms hereof, and except as provided below, the price for the
services to be provided pursuant to the MSA will continue to be as specified
therein; ***. The current charge of *** for Hub operations, maintenance and
technical support services shall be reduced to a base price *** and ***. In
respect of the price for satellite space segment capacity, Customer acknowledges
that the number of megahertz for which charges will apply will equal the greater
of (i) the actual number of megahertz used, or (ii) in the case of outroute
utilization, the amount of “power equivalent bandwidth” actually used. In
addition, the amount of the increase in the Hub operations, maintenance and
technical support services price to account for the additional Hub equipment is
***.

 

Notwithstanding the foregoing, the parties are currently negotiating the terms
of an agreement whereby HNS would extend certain discounts on the Services to be
provided hereunder in consideration of Customer granting HNS the right to
acquire equity in the Customer. The amount of the discount has been agreed to be
***. Thus, the “after discount” price for the various service elements will be
as specified in the table below:

 

***

 

These discounts will be applied in accordance with the following schedule:

 







*** Confidential treatment requested.  

 

 

 

 

***

 

The parties further agree that the invoices for Services to be provided pursuant
to the MSA will reflect both the “pre-discount” and “after discount” prices.
Finally, the parties agree that that the discounts herein contemplated will be
applied in accordance with the table above even though the terms of the
Discounts for Equity agreement have not yet been finalized; provided, however,
that if such terms have not been finalized by September 1, 2012, such discounts
will be suspended until such time as the final agreement between the parties has
been executed.

 

Payment for services shall be made on the last day of the month prior to the
month in which the services are to be rendered. In the event that any payment is
not received by the due date, HNS may, at its option, immediately terminate
services as of the first day of the next following month.

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with *** and HNS makes no representation about its ability to
re-secure space segment or restart services at a later date.

 

6.       OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 12 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Philip K. O’Brien   By:
Michael Pigott       Title: V.P. Legal   Title: VP Legal & GC       Date:
09/11/12   Date: 09/11/2012

 



 



*** Confidential treatment requested.   

 

 

 

 

AMENDMENT NO. 13 TO MASTER SERVICES AGREEMENT

 

This AMENDMENT No. 13 (the “Amendment”) to Master Services Agreement is entered
into January 18, 2013 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive Westlake Village, CA 91361.



 

Whereas, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on twelve prior occasions; and

 

Whereas, Row 44 now desires to purchase and HNS desires to sell, certain
services enabling the provision of transatlantic aeronautic services, which
services are substantially similar to the services provided pursuant to the MSA,
as previously amended; and

 

WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the services herein described; the delivery dates for
space segment and other services contained in this MSA will be as specified in
Section 3 below.



 

Now therefore, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:

 

1.       BACKGROUND

 

HNS currently provides Equipment and Services to Customer which enables Customer
to provide an Internet access services to passengers on commercial aircraft in
North America and certain parts of Europe (which airborne Internet access
service is hereafter referred to as the “Aero-Service”). Customer now desires to
enable the provision of an Aero-Service for transatlantic aircraft. This
Amendment sets forth a description of the space segment to be provided by HNS to
enable these Aero-Services, as well as certain other services to be provided by
HNS which are required for these Services.

 

2.       TERM OF SERVICES UNDER THIS AMENDMENT

 

The term of the Services to be provided hereunder will continue through the term
of the MSA; i.e., the term will continue through December 31, 2015.

 

3.       SATELLITE CAPACITY, RELATED SERVICES AND ASSOCIATED PRICING

 

Customer will purchase and HNS will sell, certain satellite capacity on the ***.
A description of this capacity, as well as the prices therefor, is set forth in
the table below.

 







 



*** Confidential treatment requested.   

 

 

 

  

A.*** Capacity:

 

***

 

*The outroute symbol rate in the case where the outroute and *** inroutes occupy
*** of bandwidth will be set to the highest symbol rate supported by the
available power and link budget.

 

***

 

B.Related Services

 

***

 

4.       SATELLITE CONTOURS

 

A description of the satellite coverage for the *** is set forth in Attachment I
to this Amendment.

 

5.       LICENSES

 

Customer will be responsible for securing any required licenses or
authorizations to enable the provision of the ***.

 

6.       OTHER TERMS

 

Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 3 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.

 

Hughes Network Systems, LLC   Row 44, Inc.       By: /s/ Patrick K. O’Brien  
By: /s/ Illegible Title: V.P. Legal   Title: CTO Date: 01/27/13   Date: 01/18/13

 







 



*** Confidential treatment requested.   

 

 

 

 

ATTACHMENT I

 

This Attachment includes a description of the coverage to be provided by the
***.

*** Space Segment

***



 

 



*** Confidential treatment requested.

 



 

